 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD%viPHT, Inc., d/b/a Polynesian Hospitality Tours andHawaii Teamsters and Allied Workers Local996, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO. Cases 37-CA-2443, 37-CA-2453, and 37-CA-2467November 14, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 27, 1988, Administrative Law JudgeFrederick C Herzog issued the attached decisionThe Respondent filed exceptions, amended excep-tions, a supporting brief, and a brief in answer tothe General Counsel's cross-exceptions, the Gener-al Counsel filed cross-exceptions and a supportingbrief, and a brief in answer to the Respondent's ex-ceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision andrecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,' and conclusions2 as modified and toadopt the recommended Order as modified'The parties have excepted to some of the Judge s credibility findingsThe Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe General Counsel has excepted to the judge's failure to find thatOperations Manager Sylva's oral threats of termination and the letterssent to employees ratifying their termination were Independent violationsof Sec 8(a)(1) We find merit in this exception We agree that the threatsIndependently violated the Act because they would reasonably tend todiscourage employees from continuing to exercise their Sec 7 rights, andthe letters memorializing the terminations underscored the effects of thethreatsThe General Counsel has also excepted to the judge s failure to findthat the Respondent Independently violated Sec 8(a)(1) by selectively en-forcing its no-solicitation/no-distribution rule against union activitieswhile simultaneously failing to enforce It against other types of solicita-tions We find merit in this exception The Judge found that although theRespondent disciplined employee Fuphana for soliciting for the Union atan airport staging area, the Respondent placed no other restrictions onemployee discussion Further, the Judge found that although the Re-spondent disciplined Fuphana for soliciting for the Union, it admittedlydid not discipline him for his distribution of betting slips to employees ofwhich It was aware Moreover, the judge noted the wide range of solici-tation and distribution at the Respondent s premises Sylva, herself, ad-mitted that she knew of and tolerated sales of various food products, etc,among employees Thus, we find that, by disciplining employees for so-licitation and distribution on the Union's behalf while allowing solicita-tion and distribution for nonunion purposes, the Respondent has violatedSec 8(a)(1) of the Act K & M Electronics, 283 NLRB 279, 279 (1987)2 We agree with the judge, for all the reasons stated by him, that thework stoppage commenced by the employees on November 10, 1986,was protected by the Act In so finding, we note that the Board hasfound to be protected employees' concerted activities concerned with theselection or termination of a supervisor who has an impact on their work-ing conditions Hoytuck Corp, 285 NLRB 904 (1987) In this case it is1 The judge found that Kekuewa, cochief of theRespondent's washcrew and an alleged discnmina-tee, is a supervisor within the meaning of Section2(11) of the Act The General Counsel has except-ed, contending that Kekuewa exercises no inde-pendent judgment in carrying out his duties Wefind merit in this exception 3While the washcrew cleans the vehicles accord-ing to a list obtained from the dispatcher, Kekuewaand his cochief observe the work of the crew to as-certain that the crew works steadily rather than"goofs off" The cochiefs are also responsible forparking the vehicles Kekuewa's testimony indi-cates that the members of the crew know their jobswell and need little supervision He also testifiedthat he communicated with the crew, whose lan-guage he does not speak, by banging on a bus toget their attention and pointing to the job theywere to do Kekuewa conceded that OperationsManager Sylva informed Kekuewa after a repre-sentation hearing in 1985 that he was a supervisorand that he could be disciplined for encouragingemployees to support the Union On one occasion,when Kekuewa informed Sylva that an employeehad failed to follow his directions, Sylva told theemployee that Kekuewa was his supervisor andthat the employee should follow his instructionsBased on this evidence, the judge found Kekuewato be a supervisor Contrary to the judge, we findthe record insufficient to establish that Kekuewa isa statutory supervisor Initially, we note that anemployer's holding out an individual to employeesas a supervisor is not necessarily dispositive of su-pervisory status Adair Standish Corp, 290 NLRB317, 323, (1988) In this regard, despite the aboveincidents in which Sylva indicated to both Ke-kuewa and another employee that the Respondentviewed Kekuewa as a supervisor, we find therecord devoid of evidence that Kekuewa exercisedthe independent judgment essential to a finding ofsupervisory status under the Act, or indeed thatKekuewa possessed any of the primary indicia ofsupervisory status Thus, the record contains noevidence that Kekuewa's direction of the work ofthe washcrew or his authority to tell employees toget back to work if they are malingering or sleep-abundantly clear from Sylva's own testimony that her performance of herdunes as operations manager directly affected the working conditions ofunit employees'In adopting the Judge's findings that William Kahihikolo and DouglasWong, the Respondent s dispatchers, are statutory supervisors, we do notrely on the judge s finding that Kahlhikolo was authorized to pledge theRespondent's credit Regarding Wong, the General Counsel contendsthat the judge erred in relying on a portion of Wong's testimony whichthe Judge Interpreted as avernng that Wong made changes in employees'schedules only about once or twice a month The General Counselargues that the judge has misinterpreted the testimony We do not relyon the Judge s analysis of this testimony297 NLRB No 30 POLYNESIAN HOSPITALITY TOURS229ing goes beyond the routine direction of simpletasks or the issuance of low level orders that theBoard has found does not constitute supervisoryauthority Black Kettle Ltd, 263 NLRB 380, 385(1982) We therefore find that the record does notestablish that Kekuewa is a statutory supervisorAccordingly, we further conclude that the dis-charge of Kekuewa for participating in the employ-ee work stoppage violated Section 8(a)(3) and (1)of the Act 42 The judge inadvertently failed to recommendthat the Respondent be ordered to pay interest onthe make-whole remedy We shall modify the rec-ommended Order accordinglyORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, PHT, Inc , d/b/a Polynesian HospitalityTours, Honolulu, Hawaii, shall take the action setforth in the Order as modified1 Substitute the following for paragraph 1(a)"(a) Interrogating employees, threatening to dis-charge employees, inducing employees to abandona strike, disciplining employees for engaging inprotected concerted activities or union activities,discnmmatonly enforcing a no solicitation/no dis-tnbution rule against union activities, or discharg-ing employees because said employees have en-gaged in union or other protected concerted activi-ties "2 Substitute the following for the first sentenceof paragraph 2(a)"Offer immediate and unconditional reinstate-ment to their former positions of employment tothose employees discharged on November 10, 1986,and make them whole, with interest to be comput-ed in the manner prescribed in New Horizons for theRetarded, 283 NLRB 1173 (1987), for any loss ofearnings suffered by reason of the unlawful dis-crimination against them"4 In view of the judge s inclusion of Kekuewa, albeit inadvertent, in hisrecommended Order, no modification to this aspect of his Order is neces-saryWanda L Pate, Esq , for the General CounselRonald Y K Leong and Cheryl K Kakazu, Esqs (Ko-bayashi, Watanabe, Sugua, Kawashuna & Goda), ofHonolulu, Hawaii, for the RespondentJames A Kellogg, of Honolulu, Hawaii, for the ChargingPartyDECISIONSTATEMENT OF THE CASEFREDERICK C HERZOG, Administrative Law JudgeThis case was heard before me in trial at Honolulu,Hawaii, on February 24-27, March 2-6, March 9-10,March 23-27, and March 30 through April 2, 1987 It isbased on charges filed by Hawaii Teamsters and AlliedWorkers Local 996, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO (Union) on or about October 27 and No-vember 21, 1986, and January 2, 1987, respectively (OnNovember 1, 1987, the Teamsters International Unionwas readmitted to the AFL-CIO Accordingly, theUnion's name has been amended to reflect the change )These charges alleged, generally, that PHT, Inc, d/b/aPolynesian Hospitality Tours (Respondent) committedcertain violations of Section 8(a)(5), (3), and (1) of theNational Labor Relations Act (the Act) On or aboutDecember 22, 1986, the Regional Director for Region 20of the National Labor Relations Board (the Board) issuedan order consolidating complaint, consolidated com-plaint, and notice of hearing in Cases 37-CA-2443 and37-CA-2453 On or about February 4, 1987, the sameRegional Director issued a second order consolidatingcases, consolidated complaint, and notice of hearingCollectively the consolidated complaints, as furtheramended during the trial, alleged violations of Section8(a)(5), (3), and (1) of the Act Respondent filed timelyanswers to the allegations contained within the consoli-dated complaintsAll parties appeared at the hearing and were given fullopportunity to participate, to introduce relevant evi-dence, to examine and cross-examine witnesses, to argueorally, and file briefs Based on the record, my consider-ation of the briefs filed by counsel for the General Coun-sel and counsel for Respondent, and my observation ofthe demeanor of the witnesses, I make the followingFINDINGS OF FACTI BUSINESS OF RESPONDENTThe parties agree, and I find, that Respondent is aHawaii corporation, with its office and place of businessin Honolulu, engaged in the business of providingground transportation for tours and transfers, that duringthe calendar year preceding issuance of the initial com-plaint herein, Respondent in the course and conduct ofsuch business, derived gross revenues in excess of$500,000, that during that same year and from the samebusiness Respondent purchased and received at its Hono-lulu facility goods and materials valued in excess of$50,000 directly from outside the State of Hawaii, andthat Respondent is now and has been at all times materialan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII THE LABOR ORGANIZATIONThe parties agree,' and I find, that the Union is now,and has been at all material times, a labor organizationwithin the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA General BackgroundRespondent is a wholly owned subsidiary of Kobaya-shi Travel Services Ltd (KTS) 2 Respondent's directorsare Hichiro Kobayashi, Kanae Kobayashi, and Tatsuki-chi Kobayashi Respondent's president and chief execu-tive officer is Michael Kobayashi and its secretary-treas-urer is Lawson TeshimaEssentially, Respondent operates as a division of KTS,serving to provide ground transportation, referred to as"passenger transfers," to and from airports, to and fromhotels, on tours, and general transportation It is one offour such companies operating in and around HonoluluThe employees involved in this case are primarily driv-ers of buses or minibuses and tour narrators On some ofthe tours the drivers also serve as the narrators and areclassified as English-speaking drivers (ESD) or as Japa-nese-speaking drivers (JSD) Others among the driversare incapable of providing either English or foreign lan-guage narration, thus requiring that most of their toursbe accompanied by "coordinators" or "tour guides,"who provide narration for the tour groupAgain speaking generally, Respondent's "clients" arenot the passengers which it transports, but, instead, thetravel agents who book the passengers with Respondentfor tours, transfers, and general transportation Thus, themajority of runs for any given day are booked the nightbefore, when the travel agents provide Respondent withconfirmation of their bookingsRespondent's general procedure was to have employ-ees call in by telephone to find out what was scheduled,and to learn their respective work schedules for eachworkday Employees were usually hourly paid, with therate being based pnmanly upon the length of theirtenure with Respondent, and with no premium beingpaid for any language skills possessed by the employeeThis case represents the first instance in which Re-spondent has been charged with commission of unfairlabor practices And, while Respondent's employeeshave never been represented for collective-bargainingpurposes, it should be noted that the Union filed a repre-sentation petition with the Board in the summer of1985 3 A representation heanng was held on August 12,I Notwithstanding Respondent's initial denial of this allegation in itsanswer, it was clear from Respondent's other statements and actions thatit did not seriously dispute this allegation, which comports with the find-ing in a Decision and Direction of Election issued previously Thus, Re-spondent ultimately stipulated to the truth of this allegation2 This factual summary is in accord with facts stipulated by the partiesat the trial, and as more fully set forth in the Decision and Direction ofElection in Case 37-RC-2825, dated September 12, 1985, in which it wasfound that Respondent and KTS constitute a single employer, and that anappropriate unit should Include employees of both Respondent and KTS3 Case 37-RC-28251985, and the Regional Director's Decision and Direc-tion of Election, referred to earlier, issued on September12, 1985 As directed, an election was held thereafter onOctober 8, 1985 By a vote of 64 to 29 the affected em-ployees chose to remain unrepresented by a union Noobjections to conduct affecting the results of the electionwere filed and the results of the election were subse-quently certifiedOn October 22, 1986, the Union filed another petitionfor representation 4 However, before investigation of thepetition had been completed, on October 27, 1986, theUnion filed the charge in Case 37-CA-2443, which hadthe effect of blocking further processing of the represen-tation petition 5 The charge in Case 37-CA-2443 al-leged, generally speaking, that employees of Respondentwere being coerced and that a union adherent, WilliamKahihikolo (sometimes referred to throughout these pro-ceedings simply as "Kolo"), had been unlawfully sus-pended by Respondent for soliciting other employees tojoin him in seeking union representationOn November 10, 1986, there was a labor dispute atRespondent's premises The nature and extent of the ac-tions carned out by employees, managers of Respondent,and union officials during the course of this dispute ishotly contested by the parties to this case Suffice it atthis point to state that, growing out of this dispute, Re-spondent terminated the employment of many of its em-ployeesAs a result, on or about November 21, 1986, thecharge in Case 37-CA-2453 was filed alleging generallythat Respondent had discharged employees on Novem-ber 10, 1986, due to their participation in union activityThe Union's subsequent charge in Case 37-CA-2467,filed on January 2, 1987, alleged generally that Respond-ent violated Section 8(a)(1) and (5) of the Act by interro-gating employees, and went on to request the issuance ofa bargaining order by the Board based on its claims thatit represented a majority of employees in the unit andthat the nature and seventy of Respondent's unfair laborpractices made it doubtful that employees could freelyvote for the representative of their choiceThereafter, as previously stated, a second order con-solidating cases, consolidated complaint, and notice ofheanng involving Cases 37-CA-2433, 37-CA-2453, and37-CA-2467 was issued by the Regional Director, andthe issues raised therein, as well as the amendmentsthereto during the trial, were tried by me on variousdates in February, March, and April 1987B Stipulations of the Parties Concerning the Unit theEmployee Complement, and Management OfficialsIn the course of the trial the parties stipulated that thefollowing employees constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the National Labor Relations ActAll full-time and part-time employee of (Respond-ent) and (KTS) in the classifications of maintenance4 Case 37-RC-28715 Evidently a request to proceed was once filed, but later withdrawnby the Union • POLYNESIAN HOSPITALITY TOURS231persons, wash persons, tour guides and tour coordi-nators, drivers, excluding all other employees, officeclerical employees, guards and supervisors as de-fined in the ActFurther, It was stipulated that the' parties remain in dis-pute concerning the inclusion or exclusion of the follow-ing employees in the stipulated bargaining unit, but thatsaid employees held the following job classifications andreceived the indicated wage rates as of October 29 andNovember 10, 19861 William Kahihikolo, dispatcher, $8 75 perhour,2 Doug Wong, dispatcher, $800 per hour,3 William Kekuewa, Co-Chief, Washcrew, $4 35per hourAdditionally, it was stipulated by the parties that onOctober 29, 1986, and November 10, 1986, Respondentemployed the employees listed (together with their clas-sification and wage rate) in Appendix BThus, summarizing from these stipulations, it is seenthat Respondent employed either as many as 97 (as con-tended by counsel for the General Counsel and theCharging Party) or as few as 94 employees (as contendedby Respondent) in the stipulated unit at all relevanttimesFinally, the parties stipulated that on October 29, 1986,and November 10, 1986, the following named personsoccupied the positions set forth below and that these per-sons are supervisors of Respondent within the meaningof Section 2(11) of the Act and agents of Respondentwithin the meaning of Section 2(13) of the Act, earningthe following salanesMichael KobayashiPresidentGloria SylvaAdministrative AssistantRichard MitsunagaOperations ManagementWesley KeahouhouChief DispatcherBill BuscheAssistant Chief DispatcherC Issues PresentedThe Principal issues in this case are as follows(1)Whether employees of Respondent engaged in pro-tected, concerted, and/or union activities,(2)If so, whether Respondent thereafter engaged ' inviolations of Section 8(a)(1) and (3) of the Act,(3)Whether Respondent promulgated and/or unlaw-fully enforced a no-solicitation/no-distribution rule,(4)Whether certain persons were employees instead ofsupervisors,(5)Whether the authorization cards which were ob-tained from employees by the persons claimed to be su-pervisors are tainted and should not be counted in thereckoning of whether or not the Union ever attained ma-jority status,(6)Whether, and, if so, when the Union ever attainedmajority status among an appropriate unit of employeesfor purposes of collective bargaining,(7)Whether the Union made a timely and appropriatedemand for recognition from the Respondent,(8)What was the nature of the employees' actionswhile engaging in a work stoppage on November 10,1986, and thereafter,(9)Whether Respondent unlawfully disengaged em-ployees in response to their work stoppage of November10, 1986,(10)Whether employees engaged in misconduct suffi-cient to bar them from reinstatement,(11)Whether or not a bargaining order should begranted in favor of the Union, particularly upon consid-eration of certain claimed misconductD The Supervisory Issues1 General statement of contentions of the partiesThe Respondent contends that its two regular dis-patchers and its two washcrew cochiefs are statutory su-pervisors Counsel for the General Counsel and theCharging Party take the opposite view 62 Applicable pnnciples,Under Section 2(11) of the Act, the term "supervisor"includes[A]ny individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or disci-pline other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, ,but requires theuse of independent judgmentWntten in the disjunctive, the Act Must be interpretedas meaning that proof of the possession of any one of thepowers and functions enumerated in Section 2(11) is suf-ficient to establish supervisory status National WeldersSupply Co, 129 NLRB 514 (1960) However, one mustgive due deference to the Act's requirement of "inde-pendent judgment," "responsible" 'direction, and "effec-tive" recommendation in order to avoid an overlymechanistic construction of the Act See, for example,Bay Area-Los Angeles Express, 275 NLRB 1063, 1073(1985), and cases cited Supervisory status is not con-ferred by virtue of the existence of authority to assign or6 The evidence adduced on was extensive, even prolix, literally cover-ing thousands of pages of transcript and documents The parties' "briefs'added several hundred more pages of information to be consideredI shall be more succinct And, though my factual findings are Indeedbased upon careful consideration and weighing of the record as a whole,and my observation of the demeanor of the witnesses, my recitation ofthese facts and resolutions does not contain detailed references to all ofthe evidence My credibility resolutions similarly are not detailed inevery Instance They have, however uniformly been derived from a com-plete and exhaustive review of the record, the demeanor of witnesses,and with due regard for the teachings of NLRB v Walton Mfg Co, 369U S 404 (1962) In certain instances I set forth my reasons for credibilityresolutions in detail, while in others I have chosen to allow the resolutionto appear from the fact that I recite, as fact, certain testimony or Inferences arising therefrom, which necessarily varies from or contradictsother testimonial or documentary evidence which I, apparently and obvi-ously, found incredible and unworthy of belief 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdirect other employees if in doing so the alleged supervi-sor has acted pursuant to standing instructions in an"almost predigested environment," belying any claim oftrue decisional Independence or responsibility, as op-posed to the exercise of mere clerical or routine discre-tion and authority Cf Pacemaker Driver Service, 269NLRB 971 (1984), Walla Walla Union-Bulletin v NLRB,631 F 2d 609, 613 (9th Cir 1980) Nor are isolated or in-frequent incidents of apparent supervision sufficient basisto elevate a rank-and-file employee to supervisory levelNLRB v Doctors' Hospital of Modesto, 489 F 2d 772, 776(9th Cir 1973)For, "[1]t is important for the Board not to construesupervisory status too broadly, for a worker who isdeemed a supervisor loses his organizational rights"McDonald Douglas Corp v NLRB, 655 F 2d 932 (9thCir 1981) 7 And, `Vile Board has a duty to employeesto be alert not to construe supervisory status too broadlybecause the employee who is deemed a supervisor isdenied employee rights which the Act is intended to pro-tect" Westinghouse Electric Corp v NLRB, 424 F 2d1151, 1158 (7th Cm 1970) Accord Warner Co v NLRB,365 F 2d 435, 437 (3d Cir 1966)Thus, the Board has in the past, depending upon thefacts peculiar to the case before it, sometimes determinedthat "dispatchers" are statutory supervisors (e g, Con-necticut Distributors, 255 NLRB 1255 (1981)), and some-times decided, with equal forcefulness, that "dispatchers"are not statutory supervisors (e g, Spector Freight System,216 NLRB 551 (1975), Fisher Foods, 245 NLRB 685(1979)) 8Uniformly, however, the Board has required that theparty alleging the existence of supervisory status bear theburden of its proof Thayer Dairy Co, 233 NLRB 13837 The point is of great importance in this case For not only are theorganizational rights of the alleged supervisors affected by how theirstatus is decided but also the rights of each and every other employee inthe unit This is so because of the fact that a great many of the authoriza-tion cards obtained by the Union were solicited and/or collected by analleged supervisor If thoie cards were solicited by a statutory superviso-ry, they may be deemed tainted, as having possibly been obtained bycoercion, and may possibly not to be counted in determining whether ornot the Union ever came to represent a majority of the employees in theunit Sarah Newman Nursing Home, 270 NLRB 663 (1984), Reeves Bros,277 NLRB 1568 (1986)9 In its brief Respondent seems to argue that no case-by-case approachis permissible, and that I have no discretion but to follow the holding inGray Line Tours, 461 F 2d 763 (9th Cir 1972), which reversed theBoard's holding in Gray Line Tourv, 183 NLRB 153 (1970), and deter-mined dispatchers' of a tour bus company to be statutory supervisors,based upon "uncontroverted testimony" at the NLRB hearing to theeffect that such dispatchers possessed certain supervisor powersI disagree Firstly, where the Board s view is known I am bound tofollow it, rather than a contrary ruling of a Federal Circuit Court of Ap-peals, so long as the Supreme Court is silent on the point Iowa BeefPackers, 144 NLRB 615, 616 (1963), Ford Motor Co (Chicago Stamping),230 NLRB 716 fn 12 (1977), and cases cited therein Secondly, respectfully noted, the Court s decision is plainly wrong, as It is premised uponfacts which could not have occurred (e g the Board s decision, whichthe Court was asked to enforce, grew frcm a Motion for Summary Judg-ment Thus, there cculd not have been a "hearing' where 'uncontrovert-ed testimony was given Apparently, the court mistakenly relied on therecord of a prior representation case involving the same parties If so, theCourt evidently failed to take into account the fact that such hearings arenot adversarial in nature, but are merely investigatory, and are not con-ducted with great regard for rules of procedure or evidence(1977), Tucson Gas & Electric Co, 241 NLRB 181 (1979),and cases cited therein3 The dispatchersa General overview of the jobsRespondent is structured so that its president, MichaelKobayashi (known as M K), reports directly to theboard of directors, all of whom are evidently older mem-bers of his family M K is assisted by Lawson Teshima,the secretary-treasurer From January 1985 until Novem-ber 1986 a woman named Gloria Sylva served as Re-spondent's operations manager and administrative assist-ant Beginning in mid-September 1986, M K causedSylva to begin training someone to replace her in a fewmonths, a man named Richard "Mits" Mitsunaga, M Kplanned to, and did, eventually transfer Sylva to anotherjob in a different corporation owned by his familyRespondent had a man named Wesley "Wes" Keahou-hou serving in the position of chief dispatcher Anotherman, William "Bill" Busche, occupied the position of as-sistant chief dispatcherBeneath all this structure the Respondent employedtwo men as dispatchers William "Kolo" Kahihikolo wasfrequently referred to as the "day shift dispatcher," andDouglas "Dougie" Wong was referred to as "the nightshift dispatcher," notwithstanding the fact that each hasmany times worked the other's shift 9The two positions are functionally indistinguishable,though the day shift is generally much the busier, and, asnoted later, the two men were, in fact, treated different-ly Both dispatchers were required to punch a timeclock,were paid by the hour, received the same benefits, andwere subject to the same rules and policies as employeeswho Respondent admits were nonsupervisorySince Respondent's earliest pickup was usually around6 a m, the day-shift dispatcher generally started hisworkday around 5 30 a m, and worked until around 3pm ," at which time the night-shift dispatcher wouldtake over and work until around 10 or 11 p mWhile the record is not entirely clear about the matter,I gained the impression that the dispatcher(s) worked inan office, at least partially surrounded by glass, enablingthe dispatcher(s) to see adjoining rooms or corridorswhere other employees came and went, while punchingin or out on the timeclock, and while picking up theirdispatch or assignment sheets My impression was thatthe dispatcher's office had one or more desks, as well asspace for telephone(s) and radio equipment, in recentmonths it also had at least one terminal for a computerwhich was installed by the Respondent and placed inservice in the spring of 1986Work assignments for drivers and narrators weremade, so far as possible, in the early evening of the daypreceding each assignment Scheduling of assignments ofemployees and equipment was a task reserved to man-9 Relief dispatchers appear to have been recruited from among thecomplement of drivers19 Kahlhilcolo was entrusted with a key to the Respondent s facility Iresume this was to enable him to open It if he arrived in the morningbefore anyone else POLYNESIAN HOSPITALITY TOURS233agement officials, such as SyIva, Mitsunaga, Keahouhou,Busche, and M K Dispatchers Kahihikolo and Wong areadmitted by Respondent to have played no part in its ini-tial phase The schedule prepared by the managersnamed above was then used by the night dispatcher torelay information to individual employees about their re-spective assignment(s) and hours of work for the follow-ing day Employees were expected to telephone the dis-patcher each evening and ask him about their assign-ments for the following day, the dispatcher then checkedthe assignments scheduled earlier as described above, andrelayed the information set out on the schedule to thecalling employeeThe schedulers, however, frequently found themselvesunable to foresee during the previous evening Just howmatters would stand as the following day wore on Con-sequently, they generally left some bookings unassigned,or "open" The effect of this practice was that all such"open" bookings required assignment during the courseof the following workdayAdditionally, assignments required changes from timeto time because of other factors which could not be ac-curately foreseen, such as new bookings, cancelled book-ings, employee absences due to illness or other causes,equipment malfunction, and the like Indeed there is evi-dence that assignments were even made or changedsometimes in order to accomodate an employee's person-al desires, or to reward an employeeOccasionally Respondent's business became over-loaded, due to factors such as last-minute bookings, em-ployee absences, or equipment failure Whenever thishappened it became necessary for Respondent to contactone of its competitors, in an effort to "farm out," or sub-contract, whatever business it found itself unable tohandleWhen making decisions about the assignment of"open" bookings, or in making reassignments, Respond-ent took a number of factors into account Among themwas whether or not the assignment could be made to adriver or narrator without incurring an obligation forovertime pay Also, the driver's or narrator's equipmentand language skills had to be taken into account andmatched correctly with the assignmentb Respondent's claims regarding dispatchersRespondent claims here that Kahihikolo and Wong aresupervisors because, so it says, they possessed and exer-cised certain of the powers enumerated in the statute asbeing demonstrative of supervisory status While tacitlyadmitting that Wong has seldom exercised most of thesepowers," Respondent still asserts that because the jobsof the day and night-shift supervisors are virtually inter-changeable, and since each has performed the other's jobfrom time to time, the supervisory powers exhibited byKahihikolo in performing his job must be imputed aswell to Wong In the same vein, Respondent cites wellestablished authority for the rule that it is the possession11 This tacit admission is of some interest because, as Sylva admitted,the reason Wong seldom exercised any alleged supervisory authority wasthat he preferred not to do so, and chose not to let involved" (Emphasisadded )of supervisory authority, rather than its exercise, whichis determinative Cf Sarah Newman Nursing Home, 270NLRB 663 (1984)Respondent makes no claim that either dispatcher pos-sesses the power independently to hire, fire, suspend, layoff, recall, promote, reward, or discipline employees Itdoes claim, and therefore bears the burden of proving,that both Kahihikolo and Wong possessed authority toeffectively recommend hiring and promotion of employ-ees, and to effectively recommend discipline of employ-ees Respondent further asserts that they possessed au-thority the power to incur debt for Respondent Finally,Respondent claims that each possessed, and regularly ex-ercised, authority to assign work to and responsiblydirect the work of employeesc Evidence and findings regarding each claim(1) Power to hire, rehire, and/or promoteRespondent claims that Kahihikolo effectively recom-mended the hiring of an employee named WayneLackno, and subsequently in his promotion, as well as inthe hiring of employees Rodney Doversola, John Cas-tello, and Derek LanosaSylva testified that Lackno was hired July 25, 1985,based solely on Kahihikolo's recommendation of the daybefore, and that she never interviewed Lackno or evenapproved of his hiring Kahihikolo, in general, deniedSylva's version, and claimed that all he had done waspass information on to Lackno, with whom he had for-merly worked at another employer, and to Respondentconcerning the question of whether he thought Lacknowould be a good or a bad employee rYet Kahihikolo was confronted on cross-examinationby an affidavit he had previously given, apparently to aninvestigating agent of the Board In that affidavit he hadflatly stated that he had recommended the hiring ofLackno Counsel for the General Counsel sought to re-habilitate the testimony of Kahihikolo on this point byeliciting testimony from him concerning the meaningthat he assigned to the word "recommend" My sense ofKahihikolo's testimony subsequent thereto, and the argu-ment made by counsel for the General Counsel, is thatKahihikolo meant no precise or legalistic use of the word"recommend" at the time his affidavit was taken, andthat the word was, from Kahihikolo's and her stand-point, one that had been improvidently supplied by theinvestigating agent for the Board, rather than Kahan-kolo My observation of this testimony makes me agreewith counsel for the General Counsel's viewpointMany of the same points were made by the parties re-garding a subsequent promotion (assuming, for themoment, that it should properly be termed a "promo-tion") allegedly recommended by Kahihikolo for Lacknofrom the position of "driver" to the position of "reliefdispatcher"Respondent sought to bolster its position by means ofdocumentation drawn up by Sylva, and by the introduc-tion of Lackno's application Sylva's documentationshows that Kahihikolo "recommended" Lackno, and 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLackno's application shows that he was referred by Ka-hihikoloYet I must note that the allegedly corroborative docu-mentation is nothing more than a handwritten memo bySylva, that it has obvious self-serving properties, that itcould have been drawn up at any time, that Kahihikolohas not been shown to have ever seen or approved of it,and that, on its face, it shows that there was (contrary toSylva's testimony) some "follow-up" done by some un-known person Thus the documentation cannot be said,in my view, to be sufficiently reliable to aid Respond-ent's point of view on the matter Similarly, the fact thatthe application, which was made out by Lackno, showsthat he was referred to the job by Kahihikolo, is of nopersuasive value to me in dealing with the question ofwhether or not Kalulikolo "effectively recommended"that Lackno be hiredOf some persuasive value to the contrary is the factthat, as counsel for the General Counsel points out, Tat-suluchi Kobayashi served as the general manager for Re-spondent until early 1986, and that Michael Kobayashitestified during the 1985 representation case hearing thatTatsukichi Kobayashi reserved decisions on hiring tohimself Thus, since Lackno (as well as Doversola andCastello, whose discussion follows) appears to have beenhired during the time period when Tatsukichi Kobayashireserved such decisions to himself, it seems scarcely sur-prising to me that Sylva could testify, as she did, that shehad no input into the decision as to whether or notLackno would or would not be hired However, it alsoappears clear that she had no basis to go further and tes-tify that Lackno's hiring resulted solely from Kahihiko-lo's recommendation, for a simple examination of Lack-no's application ,for employment demonstrates that hewas highly qualified not only to be a driver but a dis-patcher as wellRespondent also sought to demonstrate that driverRodney Doversola was recommended for hire by Kalu-hikolo However, as with Lackno, the documentationsupplied by Sylva shows that there was followup workdone upon Doversola's application Once again, I find itunpersuasive that Doversola has listed Kahihikolo onthat application as a reference for the job that he soughtby filing the applicationAgain, Kahihikolo initially denied recommending Do-versola, but eventually recalled that Sylva had inquiredof him about Doversola and that he had told her thatDoversola was "a good worker" As with Lackno, ex-tensive examination of Kahihikolo as to the meaning as-signed by him to the word "recommend" led to no defi-nite conclusion At various times during his testimonyKahihikolo appeared to be conceding that he, in fact, didflatly recommend drivers for hire (and apparently ex-pected his recommendation to be acted upon favorably)Yet, at other times, it seemed that the tenor of his testi-mony, and the true understanding he had of his actions,was that he was merely responding to management's in-quiries or putting in a good word for a friend, withoutany reasonable expectation that the words he spokewould be effectuatedSylva also testified that Kahihikolo recommended thatJohn Castello be hired, and that the recommendationwas effective Kahihikolo denied Sylva's testimony, butall that has been said of Doversola could be repeated atthis pointSylva testified that a former employee named DerekLanosa was rehired on the recomendation of Kahihikolo,who spoke glowingly of the improvements that Lanosahad made in his work habits and dependability Kahihi-kolo admitted that he had counseled with Lanosa, sothat he eventually developed into a good employeeOnce more, however, extensive questioning developedlittle more than the fact that Sylva and Kahihikolo havemajor semantical differences, at bestSummarizing, I must find that Respondent has not metits burden of proving by a preponderance of the credibleevidence that Kahlhikolo was possessed of or exercisedthe power to effectively recommend that employees behired, rehired, and/or promoted Obviously, no suchpowers have been demonstrated with respect to dispatch-er Wong In my opinion, the best that can be said of Re-spondent's case with respect to Kahihikolo is that it isdemonstrated that Kahihikolo did on a number of occa-sions, including with the four employees discussedabove, either advise upper management officials of his fa-vorable opinions regarding job applications of his ownvolition or upon their interrogation of him That he didso with the expectation that his recommendation wouldbe effective, rather than merely in a hopeful vein, hasnot been shown to my satisfactionThe law is clear that the authonty effectively to rec-ommend generally means that the recommended action istaken with no independent investigation by supenors, notsimply that the recommendation ultimately is followedITT Lighting Fixtures, 265 NLRB 1480 (1982) 12 Similar-ly, the fact that management seeks advice as to the po-tential of prospective employees from current membersof its own employee complement is not itself thought tobe sufficient to require a finding that those members ofthe current employee complement be held to be supervi-sors because of having given favorable recommendationsCf Mower Lumber Co, 276 NLRB 766 (1985)In deciding this question I must take into account therelative lack of fluency in English language which I ob-served in Kahihikolo While I concluded that there wereoccasions during his testimony where he sought to parryor evade questions by hiding behind a cloud of professedor apparent misunderstanding, it is also true that I ob-served many genuine instances where he failed to com-prehend what was being asked him, and there weremany more instances where his answers were, due Ithink to language difficulties, couched in terms whichcannot fairly be used to attach a precise or legalisticmeaning to any of the terms, such as "recommend," usedby himSo, there are two instances shown where the Respond-ent received recommendations from Kahihikolo, and yethad further followup of its own There is one instancedemonstrated where Kahihikolo's advice was sought outby the Respondent And there is a final instance shown12 Reversed on another Issue See Cal-Western Transport, 283 NLRB453 (1987) , POLYNESIAN ,HOSPITALITY TOURS235where Kahihikolo volunteered information in an effort tosecure the rehiring of a friend of hisAll I can say about this is that I see no pattern whereKahihikolo has regularly or routinely exercised any au-thority which I would feel is sufficient to label him a su-pervisor based on any of the alleged proofs that he hasrecommended hiring, rehiring, or promotionI cannot close the subject, however, without advertingto my inability to resolve the issue in Respondent's favoron the basis of superior credibility of its witnesses Forwhile there were a number of troubling aspects to Kahl-lukolo's testimonial demeanor, and while I do not regardhim as a thoroughly reliable witness, neither can I saythat, at least with respect to the points at issue in thissection of this decision, Sylva's testimony was markedlysuperior or that I could attach any greater credibility toit based upon her demeanorThus, I conclude that the Respondent has failed in itsobligation to carry the burden of proof on the issue ofwhether or not Kahihikolo and Wong have been demon-strated to be statutory supervisors by virtue of havingpossessed or exercised the authority to hire, rehire,and/or promote(2) Power to disciplineRespondent contends that both Wong and Kahilukolohad and possessed the authority to discipline other em-ployees or to recommend that other employees be sub-jected to discipline Again, however, Respondent makesno effort to demonstrate that Wong has ever actuallyused any of this purported authority Respondent insteadrelies on its claim that the jobs are identical, and itsproof that Kahihikolo has attempted to discipline or torecommend discipline for employees such as Derek Lar-iosa, Doug Peneku, Mark Borden, George Kahoohala-hala, Bruce Stupplebeen, Patrick Choo, and Joseph ChaiWith respect to Lanosa, Respondent put in evidence adocumentation from Sylva showing that on July 19,1986, Kahihikolo reported to Sylva that Lanosa was"playing games again," and that Kahihikolo thought itwas about time that Lanosa was "talked to" Additional-ly, Kahihikolo, himself, admitted that he had sat down totalk with Lanosa and explained to him that he couldhelp himself and his family more by showing up forwork more regularly, and that if he wanted to makemoney he should learn the toursThus, I accept as true Respondent's evidence that Ka-hilukolo did indeed counsel Lanosa and make a report toSylva which ultimately proved to be a part of the recordrelied on by Respondent in a decision to terminate Lano-sa's employmentYet, I do not believe that this is sufficient to demon-strate supervisory power on the part of Kahihikolo Firstof all, it does not serve Respondent's cause to demon-strate that Kahihikolo either counseled other employeesor that he made reports which led to such counseling bymanagement officials One does not become a supervisormerely by passing on information, as distinguished fromeffective recommendations Cf George C Foss Co, 270NLRB 232 (1984) And it seems to me that a fair readingof Sylva's testimony on this matter, as well as the docu-mentation placed in evidence, leads to the conclusionthat whatever action was taken against Lanosa by man-agement in the nature of discipline was done only afteran independent investigation of its own by management,and was not based solely on Kahihikolo's recommenda-tion Nor can the "counseling" by Kahihikolo, by itselfbe deemed sufficient to constitute the exercise of a super-visory power Sylva admitted in her testimony that"counseling" was not tantamount to "discipline," and ex-plained that counseling is considered by Respondentmerely to be a "communication tool"Employee Doug Peneku was issued a written warningby Sylva in November 1985 The warning was placed inhis permanent personnel file record and explicitly statesthat it would be used as a predicate for further, moresevere, discipline if the conduct referred to therein wererepeated Sylva testified, and Respondent introduceddocumentary evidence in an effort to corroborate, thatthis warning came at the recommendation and instanceof KahihikoloKahihikolo initially denied making the recommenda-tion attributed to him, but eventually admitted doing sounder cross-examination Additionally, he admitted thatwhen he made his report to Sylva he had in mind thepossibility that disciplinary action against Peneku couldresultThus, I conclude that this was an example in whichRespondent has successfully demonstrated the use of su-pervisory power to effectively recommend discipline byKahlhikoloEmployee Mark Borden was counseled, and Sylvadrew up documentation purporting to show that thebasis for such counseling was Kahihikolo's recommenda-tion Kahihikolo testified that he had no recollection ofhaving made any such recommendationAs noted elsewhere, I have very s'enous reservationsabout the credibility of either Sylva or Kahihikolo Inthis instance, I would credit the testimony of Kahihikoloover that of Sylva It makes little sense to believe thatKahihikolo would have been complaining to Sylva, as isindicated on the "documentation," to the effect thatBorden was making "constant" requests for "early offs,"in view of the fact that this incident allegedly occurred,if at all, on the first date on which Kahihikolo returnedto work following a long absence of illnessIn any event, I find it unnecessary to resolve this ques-tion because, as noted earlier, the only result of thereport, if the report was indeed made, was that Bordenwas the recipient of a "counseling," and Respondentcannot avoid the impact of Sylva's words conceding thatcounseling was not considered discipline That being so,it serves Respondent not at all to demonstrate that anyconduct on the part of Kahihikolo led to some reactionby Respondent's managers which is not considered to bedisciplineGeorge Kahoohalahala was issued a written warningon June 30, 1986 Sylva testified that this came about asa result of a recommendation made by Kahihikolo, andher "documentation" was placed in evidence in an at-tempt to corroborate her testimony on the point Kahihi-kolo admitted reporting the actual basis underlying thediscipline, but denied that he made any recommendation 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI note that the documentation from Sylva states on itsface that the matter would be investigated and that disci-pline would be issued to Kahoohalahala if that investiga-tion warranted it Thus, it appears clear that Kahihikolo'swords were not sufficient to be an effective recommen-dation, no matter how they were phrased Accordingly,I decide this matter contrary to the Respondent's posi-tionI cannot agree with the argument advanced by Re-spondent to the effect that Kahihikolo's recommenda-tions were "effective," but merely had to be checked upupon because of a penchant he allegedly had for "play-ing favorites" It seems to me that, no matter whatreason Respondent had to check out the reliability andaccuracy of any report passed on by Kahihikolo, aboutKahoohalahala or anyone else, I need go no further thanto ask and answer the question as to whether or not therecommendation was effective or was not effective,without regard to the reason thereforThough Sylva testified that employee Bruce Stupple-been was the subject of a discharge recommendation dueto numerous unexcused absences, her own documenta-tion of the event shows that she engaged in a "follow-up" and that, as a result, she noted that Stupplebeen re-turned to work, that he had a doctor's slip, and that nodisciplinary action was taken (Respondent makes no ar-gument with respect to Stupplebeen in its brief and I pre-sume the matter has been abandoned by it, as I believe itshould be, inasmuch as Sylva's own testimony demon-strates that even if a recommendation was made it wasineffectual )Sylva testified, and her documentation purportedlydemonstrates, that employee Patrick Choo was the sub-ject of a recommendation from Kahihikolo Yet, as withother instances, 'her own documentation also demon-strates that Choo f was not disciplined, and was, instead,merely "counseled" Further, that documentation demon-strates that there was a followup by Sylva, herself Thus,not only is the question of how effective was any allegedrecommendation made by Kahihikolo answered negative-ly from Respondent's standpoint, so is the question ofwhether any disciplinary action was taken at allEmployee Joseph Chai was also allegedly the subjectof a recommendation by Kahihikolo Yet Sylva's testimo-ny was that the recommendation was that he be coun-seled, and that, indeed, was what ultimately occurred Ihave serious doubts about the credibility of Sylva whileshe was testifying about this matter and I am not inclinedto place more than a minimal credence in what she hadto say Nonetheless it seems unnecessary to resolve thematter for, as previously noted no discipline resulted, butmerely a "counseling"Summarizing, on the issue of the dispatcher's power todiscipline or to effectively recommend discipline, I havedecided that the facts in six of the seven instances raisedby Respondent do not support the Respondent's positionHowever, with respect to the facts surrounding the disci-pline given to Doug Peneku, I file and conclude that Re-spondent has met its burden of proof, and has demon-strated an instance in which Kahihikolo evidently pos-sessed and exercised supervisory authority within themeaning of Section 2(11) of the Act Accordingly, I con-dude that Respondent's evidence on this Issue, whilehaving succeeded in demonstrating the exercise of super-visory authority by Kahihikolo on occasion, has failed tomeet Respondent's overall burden of proving that Kahl-hikolo and/or Wong engaged in a pattern of conduct, asopposed to isolated and nonroutme conduct, sufficient tocause them to be determined to be statutory supervisors(3) Miscellaneous indicia of supervisory authority(a) Power to incur debtAs has been noted previously in this decision, therewere occasions when the schedulers of work wereunable to anticipate all of the needs to be realized on thefollowing day As a result, dispatchers were called uponand expected to respond to those needs as they aroseRespondent claims that such responses amounted to theexercise of independent judgment on the part of the dis-patchers Counsel for the General Counsel claims, notsurprisingly, that such responses were no more than rou-tine or clerical in nature, and based primarily upon in-structions from higher managementRespondent evidently concedes that dispatchers werenot empowered to "farm out" business to other transpor-tation companies unless the need was imperative AsWong testified, the practice of "farming out," amounted,in effect, to "giving away business" Yet, the totality ofthe testimony from Kahihikolo and Wong led me to theconclusion that there were repetitive instances in whichdispatchers were called upon, and did, conclude that Re-spondent was unable to meet certain demands placed onIt by customers and, as a result, subcontracted with othertransportation companies, or "farmed out," the work inquestion, in lieu of simply advising the client that Re-spondent was unable to perform the work As always,the question was whether or not the dispatchers did sopursuant to instructions which rendered their jobs rou-tine and clerical, or which allowed them discretion andindependent judgmentRespondent examined Kahihikolo with respect to aload which had been farmed out to another carrier onAugust 24, 1986 Kahihikolo's entry on the log for thatday indicated that "nobody help poor old me" First, Iwas called upon to determine whether or not I shouldbelieve Kahihikolo's previous testimony to the effect thathe had consulted with his chief dispatcher, Wesley Kea-houhou, or had simply made a decision upon his ownCross-examination on the subject might lead one to con-clude that Kahihikolo had changed his testimony on thisparticular subject and, when confronted with a prior in-consistent statement, had determined that it would be im-provident to stand by prior testimonyIn fact, that is the conclusion that I have reached Iam well aware of the testimony to the effect that 90 per-cent of the "farm outs" were handled by management,usually Keahouhou or Busche, in situations in whichthey instructed the dispatcher as to which company touse The testimony of the dispatchers was, generallyspeaking, to the effect that "farm outs" were alwaysdone in consultation with, and at the direction of, highermanagement officials, and in the few instances, where no POLYNESIAN HOSPITALITY TOURS237higher management official was present, generallyaround 10 percent of the occurrences, the dispatchersmerely followed guidelines previously given to them byhigher management Thus, the "farm outs" were donewithout independent judgment, and merely as the exten-sion of management prerogatives exercised through inter-mediariesDuring cross-examination Kahihikolo was led througha series of incidents in which it would appear, on theirface, that he had "farmed out" work to other companiesbased on considerations originating in his own judge-ment Kahihikolo denied this to be the case Instead, soKahihikolo testified, he telephoned Keahouhou orBusche when presented with the question of judgementAccording to Kahihikolo it was one of these managers,not him, who made the decision concerning, whetherwork should be farmed out and, if so, to whomYet, extensive cross-examination and reference to doc-umentary evidence on this subject, eventually led Kahl-hikolo to admit that he made decisions whether or not to"farm out" work depending on such factors as howmuch time he had, whether a driver and equipment wereavailable, the proximity of available drivers, and "myown discretion" (emphasis added)Counsel for the General Counsel points out that suchsubcontracts were let to companies which were on Re-spondent's list of approved subcontractors Yet, Kahihi-kolo was forced to admit on cross-examination that heoccasionally made farm outs to companies not on his su-perior's "approved list," and that his decisions in this re-spect were based on his personal relationship with thepersonnel of companies which he selected Moreover,the general thrust of the evidence in this matter tends tolead me to believe that Kahihikolo actually determinedto, and did regularly practice farming out work to acompany not on the "approved" list based on his person-al considerations, despite the fact that such decisions byKahihikolo resulted in a loss of money for Respondent,by virtue of the fact that other companies, not selectedby Kahihikolo, offered a discount not offered by Kahihi-kolo's choiceThus, I have concluded that Respondent has shownthat Kahihikolo had a practice of farming out work toother carriers of his awn choice, whether or not his per-sonal choice did or did not prove to be in the Respond-ent's ultimate best interest Accordingly, I conclude thatit has been demonstrated that this is a factor tending todemonstrate that Kahlhikolo engaged in the practice ofroutinely exercising independent judgement committingRespondent's credit, as would be expected from onevested with the authonty of a statutory, supervisor 13(b) Access to confidential informationAccording to Sylva Respondent installed a new com-puter system at its offices in June 1986 She testified thatthis was the primary change made in the dispatchers' jobduties between the Union's campaign and that which oc-curred in 1986 She would have it that the dispatchers,IS I regard Respondent s evidence that dispatchers incurred debt in theform of towing expenses, or expenses for taxicabs, as so sketchy as to belacking in probative valueby their use of the computer system gained access to Re-spondent's personnel records, drivers' starting time, driv-ers' hours-worked-to-date, drivers' trip sheets, drivers'tips, drivers' sales, drivers' invoices, drivers' billings,drivers' tariffs, farm outs, airport movements, etceteraWong claimed that his training upon the computerbegan only 2 months before his termination, that he wasunable to operate the computer and required assistancefrom Keahouhou and Busche Indeed Wong, Kahihikolo,and a relief driver, all denied having access to any confi-dential information or customer lists According to them,in general, the dispatchers' duties on the computer in-volved calling up and reviewing the various drivers' tripsheetsI cannot regard this evidence as demonstrating thateither Wong or Kahihikolo are confidential employeesLooking at the evidence in its most favorable light toRespondent I cannot conclude that it demonstrates thateither man assisted or acted in a confidential capacity toa person who formulates, determines, or effectuates man-agement policies in the field of labor relations That, ofcourse, is the test B F Goodrich Co, 115 NLRB 722,724 (1956) The rule is that unless it can be shown thatthe employee has played some role in creating the docu-ment or in making the substantive decision being record-ed, or that the employee regularly had access to labor re-lations policy information before it became known to theunion or employees concerned, the Board will not findthe employee possessed of confidential status AssociatedDay Care Services, 269 NLRB 178, 180-181 (1984)Summarizing, I conclude that Respondent has notdemonstrated by a preponderance of the credible evi-dence that either Kahihikolo or Wong had access to con-fidential information sufficient to demonstrate that eitheror both should properly be determined to have been astatutory supervisor 14In view of what has been stated above I must con-clude that Respondent has failed in its burden of provingthat Kahihikolo or Wong is a supervisory employee byvirtue of either's access to "confidential information"14 Respondent admits that its relief dispatchers are not to be deemedsupervisors Yet Respondent also admits that these same relief dispatchershad access to "confidential information,' alleged to be indicative of su-pervisory status, identical to that of Kalulukolo and Wong Yet, Re-spondent makes no claim that the relief dispatchers are supervisory em-ployeesI conclude that, true or not, Respondent s evidence demonstrates that adispatcher, whether relief or regular, could conceivably have had accessto information which might, if spread abroad, been embarrassing to Re-spondent No such evidence has been presented Of particular Impor-tance, there has been no evidence presented of any relationship betweensuch conceivable knowledge and Respondent's conduct of its own laborrelations In my opinion that failure is fatal to Respondent s position, forthe Board has held that only those who assist and act in a confidentialcapacity to persons who formulate, determine and effectuate managementpolicies in the field of labor relations are determined to be outside theprotection of the act B F Goodrich Co, supra See also NLRB v Hen-dricks County Rural Electric Corp, 454 U S 170 (1981) Viewing the evi-dence in the light most favorable to Respondent I perceive no evidencethat dispatchers formulated determined or effectuated labor policies, orthat they acted in the confidential capacity to anyone having such re-sponsibility Accordingly, It cannot be said that they are, or should be,excluded from the unit Intermountain Electric Assn, 277 NLRB 1 (1985) 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c) Special access to premisesRespondent points to the evidence that the dispatcher,having arrived earliest in the morning, was frequentlycalled upon to open up Respondent's premises Thus, Re-spondent's "day dispatcher" was routinely faced with theprospect of opening up Respondent's premises, and inorder to do so Respondent's day dispatcher required theuse of keys or combinations While evidence was heardwith respect to whether or not the gate(s) to Respond-ent's dispatch yard were or were not routinely locked, Ido not regard this issue as a question of substance In-stead I believe that the evidence, read fairly, demon-strates conclusively that the special access granted to any"daytime dispatcher" resulted, not from any specialstatus, but rather from the ability of such an individual toserve as a convenience to Respondent's managersThus, I conclude that Respondent's evidence is insuffi-cient to establish a pattern, as opposed to individual andisolated incidents, sufficient to establish that Respondentgranted special access to its premises to either Kahihi-kolo or Wong sufficient to be indicative that one oreither of them was a supervisor within the meaning ofthe Act(d) Power to assign or responsibly direct workAs previously noted, Respondent's regular procedurenecessarily required that a number of assignments be leftopen when the schedulers did their tasks each afternoonor evening for the following day's work Additionally, asalso previously discussed, there were a number of sortsof emergencies which could arise during the course ofthe workday which required that changes in the sched-ule be effected It is the contention of Respondent thatsuch changes require the use of independent judgment bythe dispatchers, that such changes were made regularlyand often, and that Respondent's evidence demonstratesthat it was not at all unusual for the dispatchers to effectsuch changes based solely on their own judgment andwithout being in consultation with anyone from uppermanagement-,Counsel for the General Counsel concedes that the dis-patchers are shown by ample record evidence to haveroutinely effected changes in the duties of many otheremployees However, she goes on to assert that Re-spondent's evidence demonstrates only that such dutiesare performed in routine fashion, do not require inde-pendent judgment, were made pursuant to direct supervi-sion, instructions, and both wntten and verbal guidelinesfrom upper management Moreover, so counsel for theGeneral Counsel asserts, one or more of Respondent'supper management were nearly always on duty, monitor-ing and supervising the dispatch office's operationsCounsel for the General Counsel, and her witnesses,would have it that in approximately 90 percent of the in-stances where such assignments or changes in assign-ments are made following the time that the schedule isdrawn up that the assignment is made by someone inmanagement as opposed to one of the dispatchers, andthat during the remaining 10 percent of the time the dis-patchers merely assign the run to the first driver who isavailable, using basically a common sense approachAs it was with other issues regarding the supervisoryquestion, Respondent's primary witness was Sylva Ac-cording to her, both Kahihikolo and Wong regularlymade changes in the work assignments of other employ-ees without consultation with upper managementIndeed, as exemplars, a number of instances of documen-tary evidence were introduced by Respondent Thesepurported to show changes made by both Kahihikoloand Wong during several days during the fall 1986 Ac-cording to SyIva most of these changes were done bythe dispatcher without management intervention Forreasons unexplained in the record Respondent did notcall Chief Dispatcher Keahouhou or Assistant Chief Dis-patcher Busche to testify 18 Relief dispatcher Kelly, whohas worked at dispatching duties for at least 32 hours perweek since late October 1986, admitted that in the greatmajority of instances where he was required to makechanges in the schedules prepared the night before hewas required to check with a manager, and that the in-stance where he doesn't do so involve "transfers" ofshort duration 18 Helen Ho was more than willing tolabel Kahihikolo as the "head dispatcher," but, inconsist-ently, indicated that Kahihikolo and/or Wong had no au-thority Independent of Keahouhou or Busche 17 MichaelKubiak claimed to have knowledge that it was theevening dispatcher who made out the schedule, despitethe obvious impossibility that he had such knowledgeThe fact is that he was working out on the road whensuch duties were done (Yet still went on to testify incon-sistently that Sylva was in charge of overseeing thatwork )18Thus, summarizing the testimony on the matter itseems that Respondent would fail in carrying the burdenof proof on this matter, for not withstanding my strongmisgivings about the credibility of both Kahihikolo andWong, based, not only on their demeanor, but also ontheir willingness to fabricate and modify their testimonyas they went along and were caught in seeming incon-sistencies throughout their cross-examination, neither didthe testimony of any of Respondent's witnesses have the"ring of truth" about itHowever, it does appear to me that a resolution of thisis possible I reach that resolution by resort to the docu-mentary evidence introduced by Respondent, and by re-15 Since there was no showing that either was unavailable to testify, IInfer therefrom that their testimony would have been adverse or unfavor-able to Respondent s cause Martin Luther King Nursing Center, 231NLRB 15 fn 1(1977).16 Kelly was an exceptionally incredible witness His bias against theUnion seemed palpable both from his testimonial demeanor, as well as byhis willingness to embellish upon and magnify any fault of counsel for theGeneral Counsel's witnesses Consequently, I have determined to acceptany of his testimony only with the greatest of care and reluctance andonly in those Instances where It is not in dispute and has corroborationwhich seems credible17 Ho s credibility is in extreme doubt due to her inconsistency andseeming confusion, as well as the virtually bristling bias against the Unionwhich she exhibited in her demeanor" Once more, I largely discredit the testimony of this witness, notonly because I felt that he was guilty of bias, but also because he demon-strated that he was confused and was quite willing to look past logicalinconsistencies to testify to conclusions that he could not conceivablyhave knowledge about POLYNESIAN HOSPITALITY TOURS239calling several admissions made by Kahihikolo andWongI agree with Respondent's argument that Wong con-sciously attempted to portray himself in a minimalistlight, as simply a night dispatcher who had no real inputinto the job duties of employees, and who was required,due to some unforeseen exigency, to effect a schedulechange without consulting with upper management onlyabout once a month on the average However, that claimhas been demonstrated to my satisfaction to be untrueKelly testified (incredibly, as previously noted, but inthis instance, backed up by Respondent's documentaryevidence) that the night dispatcher regularly was leftwith roughly 20 to 30 percent of the day's total "runs"open for assignment This would be true despite the factthat the day dispatcher would attempt to fill as many asthose slots as possible during his time period on dutyAnd it remains true despite the fact that one can accepttrue the claim of both Kahihikolo and Wong that many,if not most, of the assignments which they made to theseruns were indeed made in consultation with someonefrom upper management And both dispatchers, duringthe course of their cross-examinations, have been shownto my satisfaction to have made such changes, of theirown independent volition with substantially more fre-quency than either was willing to admit when questionedon direct examination about the subjectThis, in itself, would not be decisive The mere factthat either made such schedule changes does not indicateone way or another the degree of independence exer-cised Yet, when literally pinned to the mat by cross-ex-amination, both Kahihikolo and Wong admitted to sub-stantial independence of judgment .For example, with respect to September 7, 1986,Wong was questioned about the fact that he had writtenin changes on eight open runs for that day, involving fiveemployees Under cross-examination on the question ofwhether or not he did so independently, he ultimatelyadmitted that he could not recall that such changes wereauthorized by anyone in upper management, but that itwas his opinion that he did it himselfSimilarly, Kahihikolo, claiming that his instances of as-signments were limits to sporadic and infrequent in-stances when upper management officials were notpresent, and then were limited by upper management'sgeneral guidelines set forth in written or verbal instruc-tions, was forced under cross-examination to admit thatin a instance of times he made such assignments and thathis cntena for doing so "depended upon the circum-stances, and on a number of factors," including his "dutyto take care of the load the best we can" As hephrased it, he took it upon himself to do whatever wasnecessary to get the job done 1919 As to the existence of any written guidelines, there was extensiveinquiry dunng the course of the trial of a number of witnesses I can onlysay that while a number of memoranda were ultimately produced and putinto evidence, I have absolutely no hesitance in saying that there was nogeneral criteria, in writing, for dispatchers to use in carrying out theirjobs This is not to say that dispatchers would not have access to recordsby which they might comply with general instructions of a routinenature, such as avoiding assignments to employees who had alreadyworked substantial numbers of hours dunng the week and might, if givenanother assignment, incur additional costs for overtime wagesI cannot forget the testimony of Kahihikolo admittingthat in making the assignments he would be required totake into account his own knowledge of the proximity ofthe driver he was considering calling into Respondent'sfacility, that driver's experience with different sorts ofequipment, the driver's ability to perform certain special-ized functions such as conducting tours in either Englishor Japanese, and to generally monitor the situation sothat Respondent's efforts to avoid seeming to "play fa-vorites" were not thwarted In rn5; opinion these factorsadd up to a situation in which dispatchers were expectedseveral times daily to exercise judgement of an independ-ent nature in assigning work to drivers and other em-ployees associated with toursThus, in accepting this evidence, I feel compelled toconclude that Respondent has carried its burden of dem-onstrating that both Kahihikolo and Wong (and it wouldseem also true for any relief driver, such as Kelly, work-ing as much as 32 hours per week in the job of dispatch-er) to be statutory supervisors Accordingly, I must, per-force, further conclude that both Kahihikolo and Wongare not employees, but, as supervisors, are not entitled tothe Act's protectionI make this conclusion reluctantly, not only because ofthe injunctions set forth initially, but also because of my"feeling" that it may simply be the incorrect conclusion,despite the fact that it is the conclusion to which the evi-dence has led me I say this because of the fact that Re-spondent has, in my opinion quite obviously, played itsomewhat "fast and loose" in its adoption of the positionthat Kahihikolo and Wong are statutory supervisors Myagreement with Respondent's position necessarily has awidespread and profound effect upon many other issuesin this case, in effect, depriving many einployees of rep-resentation rights to which, in my opinion, they mightotherwise be well entitledI specifically refer to the position talcen by Respondentduring the course of the hearing on the petition for rep-resentation election filed by the Union in 1985 In thecourse of the hearing therein Sylva testified Her testimo-ny and the position of the Respondent was that in thefall 1985 the dispatchers were not supervisors Respond-ent attempts to explain this by, disingenuously I think,claiming that she was only referring to Respondent's ef-forts to include yet another member of the family whichowns Respondent, Yuki Kobayashi, in the bargainingunit I reject that argument I also reject Respondent'sargument that, in the time, intervening between the 1985representation hearing and the 1986 filing of a petition,dispatchers' duties were substantially changed, most no-tably by the introduction of the computer system givingthem access to confidential personnel and business infor-mation, and by efforts made to get the dispatchers toproperly exercise more of their authority so that uppermanagement would not constantly have to be presentThese are all matters which I find have been raised byRespondent but have not been adequately proven Tothe contrary, Sylva admitted at one point during thistrial that dispatchers' duties were not substantiallychanged from that which they had in 1985 (a time whenshe herself claimed that she felt such employees were su- 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpervisors, notwithstanding her testimony at that time tothe contrary)Thus, summarizing, the Respondent's arguments andevidence in this respect seems somewhat malodorousand, as I have stated, were it not for the documentaryevidence and admissions made by Wong and Kahihikolo,I would not have found them to be supervisors in thiscaseConcluding, however, it is my finding and my conclu-sion that both Kahihikolo and Wong must be found to bestatutory supervisors within the meaning of the Act, andto, therefore, be excluded from the protection affordedby the Act Additionally, as will be commented upon atother points herein, Kahihikolo's participation in the so-licitation and collection of authorization cards fromfellow employees must, I think, be found to have had asubstantial effect upon the rights of all his fellow em-ployees 20E Background of 1986 Organizational CampaignFollowing the failure the Union's organizational driveleading to its defeat in the election conducted in the fallof 1985, the Union's campaign appears to have lain dor-mant for a period of some months, notwithstanding cer-tain testimony that organizational efforts "never reallystopped"However, during the months of late summer and earlyfall 1986 it appears from counsel for the General Coun-sel's evidence, that several employees began to complainto management about working conditions For example,some of these drivers belonged to what was called a"Drivers Committee "21The "Drivers Committee" met with management offi-cials approximately once per month, generally at the callof Respondent's management Ordinarily, Respondentwas represented at these meetings by Gloria Sylva, Mi-chael Kobayashi, Richard Mitsunaga, Wes Keahouhou,and Bill BuscheBy the fall 1986, however, Respondent came to viewthe attitude and morale of employees, including drivers,as being so low as to require management interventionThus, management caused a meeting of the DriversCommittee to be convened, and required that attendancebe considered mandatory This meeting was scheduledfor September 9, 1986At this meeting, the parties discussed starting times,daily hours, weekend days off, assignment of runs, oilproblems, mechanical condition of the equipment, loadchanges, sick leave, uniforms, schoolbus drivers, and thecondition of the drivers' room Among the complaints20 I cannot end this section without mentioning that I regard Respondent's proof that several of the fellow employees of Kahihikolo and ofWong regarded either or both of them to be supervisory employees asbeing very unpersuasive First of all, there is no indication that a majori-ty, or even a substantial minority, so regarded Kahlhikolo and WongNor does it take into account the evidence presented by counsel for theGeneral Counsel pointing to an opposite conclusion In this regard, Iview the evidence as being insufficient to persuade me to adopt Respond-ent s position21 The committee had, in fact, been initiated by Respondent It ap-pears, however, that during its lifetime a number of employees came toregard It as a creature belonging to themselves, rather than to Respond-entaddressed by the drivers to management was that driverswere concerned that assignments were not made fairly,and that some were based upon favontism This eventu-ally led to the drivers request that the Drivers Commit-tee present such concerns to management, and their fur-ther request that a written response be posted theretoWithin a day or two thereafter, management orally re-sponded to the concerns which had been expressed inwriting by employee Daniel Pihana, which summarizedemployee complaints and concerns raised at the Septem-ber 9, 1986 meetingThereafter, the representatives of drivers on the Driv-ers Committee met once again with management repre-sentatives on September 23, 1986 At that time they toldRespondent's managers that the responses to the ques-tions raised at the meeting of September 9 were unac-ceptable Respondent's management, however, made nofurther response and never posted a written response tothe concerns raised in either of the earlier meetingsOn October 10, 1986, Respondent's managementscheduled a meeting with the Drivers Committee How-ever, instead of a regular meeting, a special meeting wasconducted That meeting didn't take place at Respond-ent's place of business Instead, it was convened at thehome of Hichiro Kobayashi, a member of the board ofdirectors, the uncle of Michael Kobayashi, Respondent'spresident Management officials present were HichiroKobayashi, Michael Kobayashi, and Lawson TeshimaDrivers Committee representatives present were DanielPihana, Jerry Kaahanui, and Brian Okimoto During thecourse of this meeting Respondent's representativesbrought up and discussed with the employees the resultsof a "survey" which had been previously run by Re-spondent's labor relations consultant on employees' atti-tudes concerning management Additionally they In-formed the employees that, during the previous year'sorganizational attempt by the Union, Respondent hadbeen compelled to expend approximately $70,000 to"fight the Union" Drivers representatives were asked torestate the complaints of other drivers They respondedby saying that employees felt that Sylva was unfair, andthat she showed favoritism among the various employ-ees A discussion ensued, which included alleged in-stances in which such favoritism was displayedAt its conclusion, Hichiro Kobayashi instructed Mi-chael Kobayashi to "make the move" to transfer Sylvaout of the transportation division of Respondent's corpo-ration and into another division It is asserted, withoutrebuttal, that he repeated this command to Michael Ko-bayashi a number of times during the course of the meet-ing There is no claim by Respondent that during thecourse of this meeting that employees ever demandedthat Sylva be transferred or terminatedThe employees were assured that the statements madeby them and responses given to them would be kept con-fidential However, the very next day employee DannyPihana was called into Respondent's office Once there,Sylva loudly complained to him about the statementsmade at Hichiro Kobayashi's house the night before, es-pecially those concerning her Obviously, Sylva had POLYNESIAN HOSPITALITY TOURS241been informed about the specific grievances raised bydrivers concerning her stewardshipOn October 15, 1986, William Kahihikolo was calledinto a meeting with Richard Mitsunaga, the operations-manager-in-training Mitsunaga asked Kahihikolo how hefelt about the Union and whether Kahihikolo knew howother employees felt about Mitsunaga Mitsunaga solicit-ed Kahihikolo's assistance in securing backing from theemployee complement Kahihikolo asserted, but indicat-ed that Mitsunaga would have to earn employee's re-spect At that, Mitsunaga took from his files a letter indi-cating that Kahihikolo had been soliciting for the Union(More about this issue will be raised and discussed at alater point here )Kahihikolo denied solicitation, but equivocated as towhat had been asked him by other employeesOn October 22, the Union filed a representation peti-tion That same morning, before the petition was filed,the Union's representative, Harold Dedosta, InformedRespondent's management consultant, Benjamin Ventura,that the Union would be filing that petitionSylva admitted that on October 22, 1986, she ques-tioned employees Warren Ishii, Danilo Patlingrao, EricAntonio, and Ronaldo Valera, each of whom Was amember of the washcrew She testified that she askedthem about their union activitiesOn October 24 Kahihikolo and Wong were instructedto attend a meeting of management officials They didso While there Mitsunaga told Kahihikolo that heshould consider this a counseling session, rather than adisciplinary meeting They were handed a three pagedocument dated October 23, 1986, addressed to "P H Tdispatchers" regarding a "letter of counseling no-solicitation/distribution policy and employees' duties ofloyalty and confidentiality" According to this memoran-da the dispatchers are required to abide by the no-solicitation/distribution policy found in the employeeshandbook Following the discussion, Wong was excusedfrom the room Kahihikolo, however, was kept there,and Michael Kobayashi handed him a two page "noticeof suspension" By its terms, Kahihikolo was suspendedfor a period of 7 days, allegedly for violation of the no-solicitation/distribution rule, insubordination, and sleep-ing on the jobThereafter Kahihikolo received a copy of the letter,took it to the Union's office, and the Union thereafterfiled an unfair labor practice charge based thereon, datedOctober 27, 1986Employee Daniel Pihana credibly testified that Re-spondent's suspension of Kolo caused "hot discussion"among other employees on the issue as to whether or notRespondent was being unfair According to Pihana someemployees were of the opinion that it was unfair to sus-pend Kahihikolo because he had been soliciting, whilethe Respondent, so some employees claimed, took noaction against another employee, Wayne Lackno, whohad also, so the rumor went, been engaged in solicitationon the Company's premises and time Pihana also calledto mind the point made by some employees to the effectthat employee James Nhomi had also been disciplinedfor engaging in solicitation, also receiving disparate treat-ment from that afforded Lackno According to Pihana,the perceived reason for the favoritism toward Lacknowas that he was thought to enjoy a personal relationshipwith Sylva 22On October 29, 1986, representatives of Respondentmet with a representative of the Union at the Board'soffice According to the credited testimony of theUnion's representative, James Kellogg, he engaged in adiscussion there with officials of Respondent, includingMichael Kobayashi, Lawson Teshima, and Gloria Sylva,as well as the Respondent's attorney and its labor rela-tions consultant In the course of that discussion Kelloggstated to them that the Union was asking for recognitionfor an overall unit which would include the tour guides,the dispatchers and all of the remainder of the unit as setforth in the petition previously filed by the Union, and ashad been found by the Regional Director to be appropri-ate in the representation case of 1985, mentioned aboveKellogg also told Respondent's labor relations consult-ant, Benjamin Ventura, that the Union had filed an unfairlabor practice charge against Respondent because of itssuspension of Kahihikolo Kellogg made much the sameremarks to Michael Kobayashi When Respondent's at-torney joined in the conversation and retorted to Kel-logg that it was only an allegation and that nothing hadbeen proven, Kellogg stated that the Union was going topreserve the employees' rights in any legal way, includ-ing a strikeThe parties failing to reach agreement on the appropri-ate unit, a hearing was scheduled in the representationcase for November 5, 1986 As previously noted, howev-er, it did not occur on that date, in as much as the Unionwithdrew its request to proceedKahihikolo returned to work on November 3, 1986,the same day that Respondent issued a letter of counsel-ing to driver Larry Fujihana, for his alleged violation ofthe no-solicitation/distribution rule Sylva claimed thatthe letter to Fujihana was justified because Fujihana had"tongue lashed" employees in favor of signing union au-thorization cards at an airport holding area, known collo-quially as the "0 K Corral," where buses frequentlywait for their assignments and where employees fre-quently gather in only one busOn November 7, 1986, Kahihikolo arranged a meetingwith another of the Union's representatives, Harold De-Costa 23 Kahihikolo testified, and was corroborated byboth Wallace "Bozo" Shrinski, a driver, and DeCostathat DeCosta met with Kahihikolo, Shrinski, DougWong, and Derek Lanosa, a former employee, at theUnion's offices that day Among the matters discussedwere allegations by employees that employees werebeing interrogated by Sylva concerning who had been22 Sylva admitted the personal relationship with Lackno, though ofcourse, denying any favoritism as a result23 Employees were acquainted with several officials of the Union, bothas a result of the campaign during 1985 and also as a result of the organ'zational activities in the fall 1986 For example, as previously noted, Kellogg had worked upon the representation case negotiations and meetingsAnd DeCosta and Anna Okhalt had conducted meetings with employees,at which authorization cards were distributed, the Union's cause was ex-plained and extolled, and union authorization cards were collected backAdditionally It is presumed that many employees were familiar at leastwith the name and reputation of the Union s president, Art Rutledge 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigning union authorization cards and who had beenworking on behalf of the Union, alleged harassment ofthose engaged in union organization, the suspension ofKahihikolo, Respondent's position with respect to the in-clusion or exclusion of employees in the proposed unit,and Shrillsla's complaint with respect to the way em-ployees' workdays were scheduled, including a specificcomplaint about his own situation DeCosta responded totheir complaints by noting that the Union had alreadyfiled an unfair labor practice charge on behalf of Kahihi-kolo, and by stating that the Union was giving consider-ation to setting up a recognitional picket line 24 Themeeting adjourned without any decision as to when or ifparticular further action would be takenHowever, the issue of whether or not employeeswould engage in activity to protest perceived injustice,or simply in support of one another, would not rest OnNovember 8, Kahihikolo was telephoned by WongWong raised the issue of whether or not employeesshould have a "stop work meeting" on the followingMonday, November 10 Kahihikolo, in turn, talked toemployees Jerry Kaahanui, Pat Kahue, Joe Chai, MarkBorden, and Wallace "Bozo" ShnnskiAt 4 in the morning of November 10, 1986, Kahihi-kolo telephoned DeCosta to tell him that the employeesintended to have a "stop work meeting" that day Ac-cording to DeCosta, Kahihikolo told him that employeeswere fed up, that they couldn't stand the harassment, theinterrogations and that they wouldn't wait any longer forthe Union to schedule a date Kahihikolo asked DeCostato come to a restaurant named Zippy's near Respond-ent's premises and speak to employees He asked De-Costa to speak on behalf of the employees to Respond-ent DeCosta credibly testified that he agreed to do soAccording to DeCosta's further testimony, which Icredit, he met with a number of employees, includingKahihikolo, Wong, Shnnski, Borden, and others atZippy's around 6 30 that morning They told him, in es-sence, that they were complaining of the same things asKahihikolo had stated earlier to him on the phone De-Costa recalled that resentment was expressed regardingthe fact of Kahihikolo's suspension, and the way inwhich it had been done24 DeCosta credibly testified, and Ventura quite incredibly and prepos-terously denied, that both in the weeks preceding and in the days suc-ceeding this meeting with employees DeCosta and Ventura had a seriesof conversations, both by phone and in person, during which they chscussed the fact that the Union sought recognition, had filed a petition infurtherance of that desire, had filed an unfair labor practice chargeagainst Respondent, and was prepared to take further actions on behalf ofemployee, including doing whatever was necessary to represent employ-ees Ventura s attempts to portray himself not as a representative of Re-spondent, but merely as an interested bystander struck me as so dishon-estly stated as to be offensive His attempts to disassociate himself withwhat were plainly negotiations between the Union and Respondent con-cerning issues which arose between the parties as the Union mounted itscampaign in the fall 1986, filed a petition engaged in discussions concern-ing the inclusions and exclusions for the appropriate unit, and thereafterengaged in discussions with respect to the employees actions of Novem-ber 10, 1986, and thereafter seem to me to be freely Interspersed andInterlaced with falsity I do not credit Ventura s testimony in any in-stance other than an admission His cavalier and arrogant demeanorcaused me to conclude that falsehoods fall easily from his lips Cf NLRBv Walton Mfg Go, 369 U S 404, 408 (1962), quoting from Dyer vs Mac-Dougall, 201 F 2d 265, 269 (2d Cir 1952)In order to understand Respondent's view one mustreturn again to the meeting of October 9 between theDrivers Committee and management officials, includingKobayashi Respondent's evidence, which I credit, wasto the effect that it was explained to the Drivers Com-mittee at that meeting that Respondent needed to remedya poor financial condition by making an investment inluxury sedans, so as to better serve its customers Goingon, however, Respondent admits, as General Counselcontends, that Pihana insisted that the meeting be consid-ered confidential and that, upon receiving assurance thatit was, he and the other members of the Drivers Com-mittee began to discuss grievances that employees hadagainst Gloria Sylva Respondent admits that thesegrievances centered around the scheduling of runs, andaround charges that Sylva favored her boyfriend, WayneLackno, though Respondent makes no admission thatsuch charges were well founded Additionally, Respond-ent points to the fact that testimony was admitted to theeffect that a driver named Jeremiah Kaahanui stated that"the men were having an awful time taking orders froma woman, especially receiving discipline from a woman,because they felt uncomfortable in giving any kind ofanswer back and using the words that they're used to"Thus, if I understand Respondent correctly, its employ-ees were guilty of sexual discrimination against Supervi-sor Sylva by contending that they were not free to ex-press themselves in the vulgar terms to which they wereaccustomed In any event, so Respondent contends,Pihana went on to explain that the drivers wished tohave Sylva moved out of her position as soon as possi-ble, to which Lawson Teshima responded that Sylva wasalready slated to be moved out to Respondent's sales de-partment in about 3 months Pihana asked to see Re-spondent's position put down in writing At the end ofthe meeting, so Respondent contends in complete agree-ment with counsel for the General Counsel, HichiroKcbayashi stated his opinion that the move should bemade as soon as possible Thus, the meeting broke up,and evidently the understanding was that Pihana was toget this understanding set forth in writing Equally evi-dent, he did notRespondent concedes that it had planned to transferSylva to the sales department, and that that was thereason why Mitsunaga had been hired as the operationsmanager, effective September 15, 1986 Nevertheless, soRespondent contends, Mitsunaga required further train-ing in order to fulfill his responsibilities when he tookover all of the functions as operations manager of Re-spondent Thus, as we came to the fateful day of No-vember 10, 1986, it was Sylva's opinion that Mitsunagawas not yet ready to take over her position 2525 Respondent contends, in effect, that its actions should have placatedemployees It points toward a memo posted on September 15, 1986, an-nouncing Mitsunaga s promotion, and another of October 21, 1986, aswell as Pihana s admission that he knew that Sylva was to be transferredeventually It argues therefrom that the employees were unreasonable inthereafter protesting the actions of Sylva as well as demanding herouster Indeed it claims that employees acted unlawfully in demandingSylva s transfer Respondent states flatly in its brief that, in its opinion,the walkout of November 10, 1986, was engaged in by a number of itsContinued POLYNESIAN HOSPITALITY TOURS243As I have previously discussed, communications weregoing back and forth over the previous weekend and thenight preceding November 10 between various employ-ees and the Union They also were going on betweenmembers of Respondent's management team Thus, Mit-sunaga got wind of impending problems for the next dayaround 11 p m on November 9, 1986 Thereupon hecalled Sylva and arranged to meet her at the base yard, 2hours later, at 1 a m on November 10 They met there,and in doing so checked the drivers roster to see whowas scheduled to be on sick leave, who had requestedpersonal days off and who had not yet called in Still be-wildered as to what kind of problem to expect, andhaving found nothing out of the ordinary, they left andwent home againF The Events of November 10, 1986According to Respondent Sylva determined that itwould be best to stay in close contact with the situationThus, in order to do so she accompanied Mitsunagawhen he opened up the Respondent's premises, as sched-uled, at 5 30 a m on November 10, 1986 When they ar-rived there at that time they found that Respondent'stwo gates had been chained and locked Neither of themremembered having done so Habitually the gates wereleft with the locks situated so as to appear locked, de-spite the fact that they were not They attempted tounlock the gates with their keys, without success Theythen asked an employee to lend them his bolt cutters,only to learn that he did not have them with him As aresult, Sylva and Mitsunaga climbed the fence and wentinto the base yard There they called the fire departmentof the city of Honolulu to come and cut the chains, andthe fire department responded at approximately 6 30 a mMeanwhile, Sylva had telephoned Michael KobayashiShe learned that Kobayashi was on his way to the "bigisland," the island of Hawaii, with Lawson Teshima Shethen called the airlines to page either man At approxi-mately 6 15 a m, when Mr Kobayashi arrived at the air-port he called Sylva and was apprised of the situationThus, we come to the beginning of the workday withRespondent claiming that it had no idea that a labor dis-pute was about to take place, and that it believed thatthe rumors it had heard earlier referred only to the factthat someone intended to lock the gates, as they had 26drivers in an attempt to force Sylva's immediate ouster, and, in furtherargument, Respondent contends that the employees efforts were viola-tive of Sec 8(b)(1)(B) of the Act26 Obviously, to me this is too big a bite to swallow In the previousyear Respondent had carried out an extensive and costly campaign in re-sponse to the Union's efforts to organize its employees Upon the Unionfailing in the election of 1985, and a year s time having elapsed, theUnion was once again embarking on a campaign and obviously Involvedin efforts to gam majonty support I do not believe Ventura's claims thathe never passed on such viewpoints to Respondent's management, suchclaims are preposterous And considering the fact that by November 10Respondent had knowledge of a pending R case petition, a pending Ccase charge, and a demand for recognition by the Union, I can only saythat, even while considering the Respondent's views of this evidence inits most favorable light, Respondent was either remarkably naive or hasrecited its views in an extremely disingenuous fashion I believe the latteris trueDeCosta credibly testified that sometime after 6 30a m on November 10, 1986, he spoke to Ventura, Re-spondent's management consultant According to De-Costa he told Ventura that employees were upset orangry over Kahihikolo's suspension, and feared that theymight be subjected to the same sort of discipline I creditDeCosta's testimony in this respect and his further testi-mony that he and Ventura went on to discuss Sylva's al-leged interrogation of employees and her favoritism ofLackno Finally, I credit DeCosta in his testimony thathe requested recognition on behalf of the UnionFor its part Respondent acknowledges that betweenaround 6 30 and 9 30 on the morning of November 10,Sylva went outside Respondent's building and attemptedto learn employees' intentions In order to do so she readstatements to employees and inquired of them whetherthey intended to come to work Sylva testified that whenshe first went out there were many employees gatheredoutside A number of these employees were merely mill-ing around and seemed confused as to what they intend-ed to do or why they were standing aroundShe stated that she went out to the group and asked anumber of employees several questions Initially she testi-fied that she asked various employees, in turn, whetherthey intended to come to work that day She acknowl-edged that she then went on to state to them that if theydid not report to work they would be disciplined, up toand including dischargeLater, she once again went out to the yard and askedemployees whether they were coming to work that day,saying that, if the employees refused, she had no choicebut to hire someone to replace the employees who re-fused to come to work 27Still later, Sylva approached the men in the yard athird time By her own account, this time she told themen that Respondent had an open door policy She toldthem that they could meet with Michael Kobayashi atany time pursuant to that open door policy She went onto tell employees that she was ordering them to return towork and, in turn, asked each of them whether or notthey intended to come to work She went on to state toeach of them that, if they did not, she had no alternativebut to "terminate your employment" effective immedi-ately She closed by stating that, "If you do not report towork I will proceed to replace you with people willingto work"Sylva testified that she later made a fourth foray intothe Respondent's yard This time she told the employeesmilling there that she was warning them that if they didnot show up for work on the following day they wouldbe "terminated" and Respondent would find a permanentreplacement for themSome employees arrived for work that day, deter-mined to enter the yard and proceed about their business,and did so Many others, according to the general senseof the evidence, showed up, saw that there was some27 By this time, so Sylva testified, she had been told that some of theRespondent s drivers had advised Respondent that they had been threat-ened while out on the road processing, with their work There is no evi-dence about the details of such threats and there is no evidence as to theidentity of the persons making such threats 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsort of a dispute occurring, decided to fine out the basisof the dispute before proceeding into work, and ultimate-ly determined not to go to work I can only conclude, asa result, that such employees, obviously several dozen innumber, had determined to make, at least for the timebeing, common cause with those employees who hadsome sort of labor dispute, whether well founded or not,with RespondentAccording to Respondent Sylva received negative re-sponses to Sylva's first entreaty from employees Tanaka,Shnnski, George Kahoohalahala, Kaahanui, Pihana,Canosa, and GomesFurther, Respondent admits that Sylva received nega-tive responses to her entreaties to return to work on hersecond visit to the yard from employees Vieira, Adams,Choao, George Kahaoochalahala, Canosa, Chai, Tanaka,Glidden, Kahue, Nhomi, Mito, Borden, Tengan, Kane-hailua, and Pihana As Respondent put it, many of themen, upon being approached by Sylva, turned theirbacks upon her and walked away when she tried to readthem the statement that she wished to make Sylvaclaimed that she became intimidated by the employees'"ice cold" reaction to her Thus, despite having workedwith these men for a year and a half to 2 years, she feltafraid This fear was heightened when police officers% who had come to the scene approached and asked her ifher car was there outside the gates, and upon being ap-prised that it was, told her that she had better move itbecause "they're talking about damaging it "28 Accord-ing to Sylva, when she attempted to draw one of the em-ployees into a conversation as to why he was out thereand refusing to work, the employee simply turned hisback and refused to say anythingIt is admitted that Sylva approached Jeremiah Kaa-hanui and Daniel Pihana since they were members of theDrivers Committee So she asked them what was goingon Kaahanui responded "Babe, I don't know what'sgoing on, but I can't work until I do" Pihana responded,so Sylva testified, "I don't know" Additionally, so Sylvatestified, driver Chai told her, "I don't know what'sgoing on, but I'm not going to work until I do"At this early time in the morning there was no formal"picket line" established There were no signs showingthat the Union was promoting, sponsoring or supportingemployees in this demonstration Instead, as I view it,there were simply several dozen employees refusing tocross into Respondent's facility despite being threatenedwith such things as "replacement," "termination," or"discharge"As stated in Respondent's brief, "Because no oneseemed to know why the men were refusing to work orwhy [they] did not want to talk to Ms Sylva, she had noidea what was going on and only knew that the menwere refusing to work" (Grammatical sense added )By late that same morning, however, Respondent con-cedes that, not only was the Union on the scene inperson, but it had also supplied employees with picketsigns which identified a labor dispute between the Union28 The identity of anyone speaking about damaging her car, if one as-sumes that such a statement was Indeed made, was never revealed to therecordand Respondent Nonetheless, Respondent insists that ithad no idea that a labor dispute between it and theUnion existed Instead, so Respondent asserts, the Unionhad an obligation to inform Respondent of its intentionsto strike and failing that, employees failed in a similar ob-ligation Finally, Respondent asserts that the employees'silence concerning the subject matter of Kahihikolo'ssuspension, interrogation of employees, or the number ofauthorization cards in the Union's possession belies anyclaim of any legitimate purpose behind the employees'srefusal to come to work on November 10 or thereafter,or in their further actions in carrying picket signs in sup-port of the Union thereafter It is undemed that membersof Respondent's former complement of employees car-ried picket signs identifying a labor dispute between Re-spondent and the Union from midday November 10,1986, forward Nonetheless, so Respondent claims, sucha labor dispute is deprived of its protected nature byvirtue of the fact that a number of employees engaged inunprotected activitiesAccording to Respondent in testimony which I credit,there were occasions during which employees of Re-spondent carried picket signs in front of Respondent'sbase yard entry and exit These picket signs identified adispute between Respondent and the Union Additional-ly, as had occurred earlier in the day, throughout No-vember 10, 1986, unidentified, members of the group ofemployees and/or bystanders who gathered on the morn-ing and afternoon of November 10, and thereafter, shout-ed to Sylva, and other members of Respondent's man-agement team, any number of demands, some of whichwere undoubtedly personally offensive For example, Re-spondent has presented evidence, which I accept as cred-ible, that certain unidentified employees yelled, at van-ous times during the morning on November 10, or there-after, words to the effect that, "Hidey, hidey, ho, thebitch has to got," referring to Sylva Other evidence waspresented to indicate that when various members of theboard of directors or other high management officialswere present some of the employees present would yellwords indicating that they desired Sylva to be replaced,discharged, or otherwise placed in a position where shecould not have any effect upon the employeesGenerally speaking, I accept Respondent's evidence Ithink that the evidence is quite persuasive that employeesdid, in fact, engage in the conduct ascribed to them byRespondent Thus, I conclude that unidentified employ-ees called for the replacement of Sylva in a rude, evendiscourteous or obscene fashionMichael Kobayashi returned to the Respondent'spremises the following morning, November 11, 1986 Hewent out to the picket line and attempted to talk to em-ployees, to no avail, since the men would not talk oreven look at him On the evening of November 11, Ko-bayashi called Pihana trying to find out why no onewould talk to him Pihana told him that all other em-ployees told him that they were not to talk to Mike Ko-bayashi Kobayashi offered to Pihana to meet with em-ployees at a restaurant the following morning Pihanaagreed to let other employees know of Kobayashi's in-tentions POLYNESIAN HOSPITALITY TOURS245Kobayashi also telephoned an employee named Oki-moto on the night of November 11, telling him to informfellow employees that he would be at the meeting at therestaurant at "Violet's" the next morningOn November 12, Kobayashi went to the base yardThere he got what he referred to as the "cold shoulder"from all employees involved When he went up anddown the picket line, he noticed that employees werechanting "Don't talk to Mike, don't talk to Mike, don'ttalk to Mike" Nevertheless, Kobayashi went to Violet'srestaurant around 8 a m, as he had said he would Uponarrival at Violet's, Kobayashi noticed no employeespresent there Since it was raining, he took up a stationacross the road Within minutes, he noticed that Kahihi-kolo drove up, parked, and watched from a parking spotnearby Zippy's, located near Violet's Kahihikolo, in-stead of attempting to meet with Kobayashi, just sat inhis car for approximately from 45 minutes to an hourFollowing that, Kobayashi left, returning to the baseyard around 10 a mWhen he arrived he saw that there was a team from alocal television station present to secure a news story Henoticed that employees were picketing and chanting,"Hidey, hidey, ho, the bitch has got to go" He statesthat after the television team arrived the picketerschanged their chant to, "Hidey, hidey, ho, you know shehas to gor'20On November 12, 1986, Michael Kobayashi recalledthat DeCosta told him, on the picket line that, "Mike,we're going to call this the Gloria strike" According toKobayashi, DeCosta thereafter attempted to restrain andcoerce another employee named James Taba from driv-ing a bus out of the base yardOn November 13 or 14, 1986, Ventura reported to Mi-chael Kobayashi about the results of a meeting he'd hadwith Art Rutledge and DeCosta on November 12, 1986As Ventura would have it, he acted solely in a privatecapacity, not in any official capacity as a representativeof Respondent According to Ventura, Rutledge toldVentura that the only way to end the strike was toremove Sylva, reinstate the employees, and recognize theUnion Ventura, while emphasizing that he never everspoke for Respondent, told Rutledge that Respondent re-fused to recognize the Union, and that Respondentwould only agree to an election Indeed, despite suchdiscussions, and despite the presence of DeCosta andother union officials on the picket line, and despite picketsigns carried by employees proclaiming the Union to beon strike, Respondent maintains that it was uncertain asto whether or not the Union had any real role in the"strike" According to Ventura's incredible testimony,the Union's and Respondent's officials went back andforth for several days as to whether or not the strike was29 I accept this description of the events by Michael Kobayashi as gen-erally true Michael Kobayashi was reasonably credible when It came toordinary descriptions of events not in dispute He seemed very wellspoken and modulated in his responses to questions which were designed,obviously, not to provoke him However he attempted to remain silenton sensitive points, and quibbled, equivocated, or engaged in long hesita-tions followed either by sotto voce, hesitant answers, or by booming andbreezy answers Thus, my impression was that Michael Kobayashi wasnot entirely credible"sanctioned" or not In fact, so Respondent maintains,the only thing that was clear to Respondent was that itsemployees were remaining outside its premises and de-manding that Sylva be removed as the operations manag-er Additionally, Respondent maintains that its employ-ees chanted and made offensive and vulgar statements toand about Sylva every time they saw her 3•Respondent Avers, and I accept as true, that theperiod thereafter proved to be very stressful for Sylva,to the extent that the combination of long hours of workand emotional stress resulted in her bottom hp beingcovered with fever blisters Thus, on November 20,1986, Michael Kobayashi decided that it was in Sylva'sbest interests to remove her from Respondent's manage-ment team He affected this change and placed Sylva inthe sales department of Respondent's Waikiki officeNotwithstanding, picketers thereafter allegedly statedthat she was not gone far enough, and that she should beout completelyIn the days that followed those employees who re-fused to come to work continued, generally, in their re-fusal to speak to Sylva, Teshima, or Michael KobayashiInstead, they continued to press a demand, asserted onthe first day of the "stop work meeting" that Respond-ent's board of directors meet with themOn November 17, 1986, Respondent sent letters to 38of the persons named in paragraph 8(c) of the complaint,in effect, confirming the words spoken by Sylva to thepersons assembled outside the Respondent's base yard onNovember 10 While the documents were not identical,the general thrust of each is to notify the affected indi-vidual of the termination of employment status with ke-spondent One other employee, Alfonso Bocoboc, wassent a similar letter on November 19 The final letter wassent to Alex Antonio on December 4, 1986 31The Supervisory Status of Washcrew Co-ChiefWilly Kekuewa and Washcrew Co-ChiefRicardo FajardoRespondent employs a crew of workers who routinelywork through the night to clean the vehicles and preparethem for use on the following day The vehicles are thenstored on the base yard in a way which evidently re-quires some expertise, inasmuch as they simply will notfit unless parked exactly correctly and in the properorder During all times relevant one shift of such em-ployees has been headed by Ricardo Fajardo, who bearsthe title of co chief washcrew, while the other shift hasbeen headed by Willy Kekuewa, who has an identical•Indeed, I accept as true that certain unidentified individuals madestatements of an offensive, vulgar, and even obscene nature to and aboutSylva Whether or not such individuals who made these statements wereemployees of Respondent is unknown to me I suspect that they were Idon't have any proof that they were I notice, however, that Respondenthas seized upon the possibility that they were to excuse its readiness toblind itself to facts which would be obvious to a reasonable person•As previously shown, I have determined that William Kaluhikoloand Douglas Wong must be considered supervisors accordingly, I shalldisregard the letters sent to them Additionally, counsel for the GeneralCounsel moved at trial to amend the complaint by deleting the name ofRicardo Fajardo, that motion was granted, and I shall disregard thisletter as well The remaining 37 names are set forth in Appendix C 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtitle While It appears that the two shifts of employeessubstantially overlap in working hours, it also appearsthat there are numerous occasions when only one of thetwo cochiefs ts present, due to the fact that their shiftsare not entirely overlapping and that each fills in for theother on the other's days offUnlike its position with respect to the dispatchers, Re-spondent has consistently maintained that the washcrewcochiefs are supervisory and should be excluded fromthe unit The Regional Director's decision in 1985 sofound and concluded 32 Counsel for the General Counselconcedes that the seven washcrew employees, togetherwith Kekuewa and/or Fajardo spend their 8-hour shiftperforming manual labor, cleaning, gassing, and parkingbuses While the washcrew itself cleans the inside andoutside of the vehicles, based upon a list which they re-ceive from the dispatcher, Kekuewa and/or Fajardoappear to be rovers, engaged in observing the work ofthe washcrew, and parking the buses so that they arecorrectly "spotted" for their intended use during the fol-lowing day Their observation of the washcrew evident-ly is done with an eye toward making sure that thewashcrew continues working, rather than simply goofingaround or sleepingKekuewa seemed to imply that the crew knew theirjobs so well that they really needed no supervision, onlyan occasional reminder from him to go back to workwhen he observed them goofing off or not workingproperly And, all agree that Kekuewa's methods ofcommunication with the washcrew are somewhat lessverbal than one might expect Indeed, it appears that allconcede that Kekuewa generally communicated with thewashcrew by banging on the bus to draw the attentionto the workers and then pointing toward the job that hethought the workers should be doingKekuewa conceded that following the issuance of thedecision and direction of election of the Regional Direc-tor in 1985 Sylva met with him and told him that he wasa supervisor and that, as such, he was considered part ofmanagement and would be subject to discipline if heused his position as a manager to encourage the UnionKekuewa also conceded that he once reported an inci-dent where an employee refused to follow his directionsto Sylva, with the result that Sylva intervened and in-structed the employee that he was reqiiired to listen toKekuewa, since Kekuewa was his supervisorBased upon this evidence I conclude that Kekuewaand Fajardo are, and in all material times have been, stat-utory supervisors within the meaning of Section 2(11) ofthe ActAccordingly, like Kahihikolo and Wong, they werenot entitled to the protection of the Act and their au-thorization cards cannot be counted toward demonstrat-ing majority status on the part of the Union32 I agree with counsel for the General Counsel's assertion that a find-ing in a representation case that a person is a supervisor has no bindingforce in a subsequent complaint case Rock Hill Telephone Co, 234 NLRB690, 691 fn 4 (1978) Nevertheless It has some value in any recital of thehistory of the position in questionG The Alleged Violations of Section 8(a)(I)1 Sylva's interrogation of Ishii, Patlingrao,Antonio, and Valera on October 22, 1986The complaint, as amended, alleges that Sylva unlaw-fully interrogated washcrew employees Ishii, Patlmgrao,Antonio, and Valera about their union activities on Octo-ber 22, 1986The facts are, as partially set forth previously, thatSylva claims that she did question these employees onthat date, but that she did so only in furtherance of aninvestigation she was conducting concerning the activi-ties of Kahihikolo She explained that this investigationwas sparked by a complaint which was initiated bywashcrew employee Ishii Thereafter, having first se-cured legal advice, she went and started talking to mem-bers of the washcrew She first spoke to employee Pat-lingrao, telling him that Respondent had received an em-ployee complaint about being forced to sign the card forthe Union She then went on and explained her under-standing of the law to the employee before asking him,"Were you forced to sign a card?" Sylva recalled that heresponded by denying that he had been forced, but thathe did state that when he went into the dispatch officeKahihikolo would stop him and talk about the benefits ofbelonging to a Union Sylva then asked Patlingraowhether this had occurred during working time And re-ceived an affirmative response She then asked for andreceived a written account of Kahihikolo's activitiesfrom PatlingraoSylva went on to say that she next spoke to RonaldoValera At this time she was accompanied by MitsunagaShe asked Valera exactly the same questions that sheasked Patlmgrao and advised him that she had received acomplaint from an employee who felt he had beenforced to sign a union authorization card Once more sherepeated her understanding of the law, and then askedValera to tell her whether or not he had been forced tosign a card Valera responded negatively and she leftShe then talked to Eric Antonio, giving him prettymuch the same information she'd given the other em-ployees, and asking him the same question, and oncemore receiving a negative responseI conclude from all this that Sylva did violate Section8(a)(1) of the Act in each of the three instances whereshe interrogated employees about whether or not the em-ployee had been forced to sign a union authorizationcard Employers are not privileged to ask employeesquestions which, if answered truthfully, compel employ-ees to reveal their sentiments concerning unionizationThe question posed by Sylva could have had no otherimpact upon employees Nor was it necessary, for de-spite my finding that Kahihikolo was a supervisor and, asa result, subject to discipline for failing to hew to thecompany line, Sylva already had information volun-teered to her by Ishii sufficient to suit her purposes Andeven assuming she needed further information regardingthe alleged union activities of a supervisor, I would findthat she failed to give adequate assurances against thepossibility of retaliation, or explanations of the need forsuch information to employees before interrogating them POLYNESIAN HOSPITALITY TOURS2472 Sylva's interrogation of Valente onOctober 31, 1986The complaint, as amended, alleges that Sylva unlaw-fully interrogated employees on or about October 31,1986, concerning their union activities and sympathiesThe evidence of this, entirely from Sylva's lips, wasthat during the course of a job performance evaluationwith Valente, Sylva, told Valente that it had been re-ported that several employees felt that they had beenforced to sign union authorization cards during an inci-dent which had occurred earlier that month aboard a busat the 0 K Corral Sylva went on to tell Valente that,according to her information, Valente was among thoseemployees forced to sign a union authorization cardSylva denied interrogating Valente, and indicated thatit was her belief that she could merely make such a state-ment to Valente and not be concerned that Valentewould find her statement tantamount to a question I be-lieve that there is no other reasonable interpretation ofSylva's words It seems to me that when one's boss,during the course of an evaluation, comments to theeffect that one has been associated by rumor with acause which the boss had openly opposed, one would beexpected to respond, and admit, deny, or explain thetruth or falsity of the reports made to one's boss Thus, Iconclude that Sylva's words were tantamount to a ques-tion, and, as such, constituted unlawful interrogation be-cause of their tendency to compel an employee to revealthe employee's attitude and sympathies towards union-Ism3 It is alleged that Sylva interrogated employeeLarry Fujihana during the course of a counselingsession on November 3, 1986General Counsel's evidence in this regard once againcomes from the words of Sylva In this instance, howev-er, they were written into a memo which Sylva madeconcerning the meeting she conducted with FujihanaAnd while a review of that memorandum does not indi-cate forthrightly that Sylva asked Fujihana about hisunion sympathies or activities, it does clearly support theinference, which I make, that while direCting the em-ployee's attention to Respondent's no-solicitation/no-dis-tribution rule, and having received a denial by the em-ployee of any wrongdoing she provoked the matter fur-ther by instructing the employee to put it in writing if itwas a he Not surprisingly, Fujihana attempted to evade,saying that he didn't remember At this, Sylva "refreshedhis memory" This led to Fujihana then going on recallan occasion when Ana Othalt, the Union's representa-tive, came to the 0 K Corral after being sent there byKahihikoloIn sum, I regard this as another example of the tech-nique used in the next preceding subsection Sylva, in asituation necessarily provoking some sense of tensionwithin an employee, that is, a counseling session, made astatement indicative of management knowledge of someconduct on the part of the employee known to be con-trary to management's interest Being met by a denial bythe employee, Sylva persisted and invited the employeeto write down his version if her information was a he Inturn this led to the employee revealing more and more -concerning his past activities on behalf of the Union andhis sentiments toward the Union I find such conduct co-ercive, and violative of Section 8(a)(1) of the Act4 Michael KobayashiIt is alleged that Michael Kobayshi, by telephone onthe evening of November 10, and at the Respondent's fa-cility on November 11, 1986, interrogated employeesabout their union or protected concerted activities andcoerced employees by attempting to induce them toabandon their statutory right to engage in union or pro-tected concerted activitiesKobayashi admittedly called employee Pihana duringthe evening of November 10 He started out the conver-sation by asking what was going on and hen told Pihanato come back to work Kobayashi recalled that PihanaResponded that the employees were declining to come towork because of Sylva, that they wanted her "out" Ko-bayashi then recalled that he went on to say to Pihanathat he should come back to work and they would talkabout it Pihana responded that he couldn't do that Ko-bayashi went on then to ask Pihana to do him a favor,and get everyone to come and see him or try to get ev-eryone to talk to him at the baseyard at 6 o'clock the fol-lowing moiningKobayashi also telephoned employee Bryan Okimotothat evening Okimoto, in response to Kobayashi's in-quiry about what was going on, stated that the employ-ees were behaving stupidly, but that when he came byand saw what was going on that morning he left Ko-bayashi stated that Okimoto told him that the employeeswere refusing to work because of SylvaThe next day Kobayashi went to the baseyard and at-tempted to talk to numerous employees who were refus-ing to work However, as he put it, everyone ignoredhim, and simply looked at the ground and continuedwalking, they did so all day longI will decide this matter in connection with the follow-ing subparagraph5 Lawson TeshimaIt is alleged that on or about various dates in Novem-ber 1986 Lawson Teshima interrogated employees at Re-spondent's facility concerning their union or protectedconcerted activities and coerced employees by attempt-ing to induce them to abandon their right to engage inunion or protected concerted activitiesLike Michael Kobayashi, Teshima was away from thepremises during the day of November 10, but receivedword of some of what was going on there Upon hisreturn that evening he went to the baseyard While hewas there he admittedly approached employees andasked questions For example, he asked employee Ber-nard Adams why the men were not back at work Wal-lace "Bozo" Shrinski was told by Teshima that MichaelKobayashi wished to talk to the employees individuallyat a nearby restaurant name Violet'sWhile Respondent attempts to portray these questionsas merely those of innocent businessmen attempting tofind out what lay behind puzzling behavior by employ- 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees, I find myself unable to accept this argument Ofcourse, it must be granted that Respondent had no ex-pectation that November 10 would witness such a labordisruption Yet, the very fact of its occurrence, preceded,as previously demonstrated, by weeks of activities suchas the filing of a representation case petition, the filing ofan unfair labor practice charge, the conduct of meetingsby management to discuss employees gripes and con-cerns, and the issuance of a disciplinary suspension toone whom I have found to be a statutory supervisor, aswell as a warning of possible discharge (though it wasdenominated as a counseling) to another employee, couldlead only an extraordinarily stupid employer to so totallydiscount the possibility that employees might be acting inconcert Clearly Michael Kobayashi is not stupid Nordo I accept that either he, Ventura, or even Sylva werestill at sea concerning the bare possibility that employeemight be engaging in union and/or protected concertedactivities by, at the very latest, late in the morning ofNovember 10 For it is conceded by Respondent that atthat time picket signs appeared asserting that the employ-ees were engaging in a strike, and that they were doingso in connection with the Union Thus, notwithstandingVentura's efforts to avoid learning the obvious, I con-clude that officials of Respondent had very little reasonto doubt that its employees were engaged in union activi-ties by the evening of November 10Thus, the attempts to contact such employees directlyby phone, or by approaching them upon the picket lineinquiring as to their purpose in being on a picket line andinviting them to came back to work and talk things overare seen by me as attempts to avoid the possibility ofhaving to deal with the UnionCertainly at that point Respondent was under no obli-gation to recognize the Union But neither was it free topry away the Union's supporters one-by-one by ap-proaching them directly, either in person or by phone,and inviting them back to work to talk things overIn reaching this conclusion, it must borne in mind thatall employees on the picket line had been advised repeat-edly earlier in the day that they were "subject to dis-charge," that they were "discharged," and that theywere "terminated" Thus, the odor of coercion in the airwas not subtle Instead, summarizing its bluntness, em-ployees, approached by Michael Kobayashi or LawsonTeshima on an individual basis, and invited to return towork, might escape the consequences of the pronounce-ments made by Sylva earlier that day I believe that anyreasonable employee would have been subjected to astrongly coercive invitation to abandon legal activities,i e, withholding services as an employee in concert withother employees in order to protest working conditions,or to make common cause with employees who weremaking such a protest, or in order to demonstrate sup-port for the Union Accordingly, I find that both Mi-chael Kobayashi and Lawson Teshima violated Section8(a)(1) of the Act by approaching employees and, underthe guise of merely finding out what was going on, inter-rogating them in a way well calculated to draw out em-ployees as to their union sentiments and to induce themcoercively to abandon their support for the Union ortheir activities in concert with other employeesI cannot agree with Respondent's argument that incontacting members of the Drivers Committee, or inspeaking to employees on the picket line, it was merelyconveying an implicit unconditional offer of reinstate-ment Nor can I agree that no one from managementever told employees they could not come back to theirsame jobs, seniority, or rate of pay As previously noted,and renoted, large numbers of employees had been toldon the morning of November 10 that they were subjectto permanent replacement, that they were discharged,that they were terminated, any of which might well giveemployees the exact opposite idea from that which Re-spondent now contends it was seeking to convey Andall of which would clearly distinguish this case from thecase cited by Respondent in an attempt to demonstratethat valid offers of unconditional reinstatement weremade in an atmosphere free of coercion Not only do Inot find the atmosphere to have been free of coercion,neither can I find that there were any unconditionaloffers of reinstatement Instead, employees were invitedto return to work and talk it over No assurances wereoffered No remedies were provided for the unfair laborpractices previously noted, and no disclaimers were en-tered by Respondent By all that appears to me, employ-ees would simply have been compelled to give up theirlawful right to engage in union and/or protected con-certed activities, return to work, and take their chancesH The Alleged Violations of Section 8(a)(3)1 William KahihikoloAs I have previously found, I feel compelled by theevidence to conclude that Kahiliikolo was a statutory su-pervisor Thus, he is not entitled to the protections of theAct, and Respondent is entitled to rely upon his loyaltyand adherence to its stated policies Here, as previouslynoted, Respondent had a stated policy of spending sub-stantial sums of money to prevent a union from gainingrepresentation rights for its employees For while man-agement officials were prone to point out to the individ-ual employees from time to time that employees werefree to do as they wished, it is also clear that employeeswere told that management was opposed to the Union,and that it had spent $70,000 to prevent the Union's gain-ing the right to represent the employees dunng the pre-vious year Respondent's actions bespoke, in numerousways, its animus toward the Union In my opinion itwould have required a particularly insensitive employeeto have that conclusion escape himWhen Kahihikolo engaged in the activity of solicita-tion on behalf of the Union, and of going further and dis-tributing authorization cards and collecting them onbehalf of the Union, he clearly, if unknowingly, openedhimself up to lawful discipline by his employer Thus,while it does appear that he was subjected to disparatetreatment in the application of the no-solicitation/no-dis-tribution rule, and that had he been an employee ratherthan a supervisor, that a different result would follow,nevertheless I must conclude that the disciplinary actionhanded out to Kahihikolo was privileged by virtue of hissupervisory status POLYNESIAN HOSPITALITY TOURS2492 Sylva's interrogation of FujihanaSylva's interrogation of Fujihana has been previouslydiscussed and found to ha•/e been violative of Section8(a)(1) of the ActAdditionally, counsel for the General Counsel allegesthat it coincided with the issuance of a letter of warningto Fujihana stemming from Respondent's disparate anddiscriminatory of a no-solicitation/no-distribution rule, inviolation of Section 8(a)(3) of the Act 33Respondent's rule concerning solicitation or distnbu-tion read as followsNo solicitation or distribution of any kind by em-ployees will be permitted during work time or inwork areas "Work time" for the purposes of thisprovision means time spent in performance of anemployee's job duties and does not include meal pe-riods "Work areas" for the purposes of this provi-sion means areas where job duties are performedand does not include such places as restrooms orhallways Nonemployees solicitation or distributionat any time anywhere on company propertyThis rule applies to every kind of solicitation ordistribution, including fundraising efforts forschools, societies, lodges, political candidates, andlabor organizations Violations of this rule should beimmediately reported to the department head or tothe employee's supervisorThe sole exception to this rule is for the annualAloha United Way campaignCounsel for the General Counsel does not maintainthat the rule is facially invalid 34 Instead, so she main-tains, it was disparately applied against both Fujihanaand Kahihikolo Because of my finding that Kahihikolowas subject to Respondent's discipline by virtue of hissupervisory status I must enter the further finding andorder that allegations pertaining to discipline of Kahihi-kolo stemming from any alleged disparate application ofthe rule should be dismissedHowever, an opposite result follows for Fujihana, anadmitted employee There is no question that Fujihanawas disciplined because he boarded a bus waiting at the0 K Corral for further assignment On that bus wereother drivers and employees of Respondent, similarlyawaiting assignments Sylva admitted that there were noconditions set upon what employees on that bus couldtalk about while they awaited further instruction, or togo to work Instead, one driver monitored the radio33 While It is true that the letter issued to Fujihana was labeled as a' counseling,' it is equally true that the body of the letter draws to a con-clusion that Fujihana had engaged in the misconduct of violating Re-spondent's no-solicitation/no-distribution rule, and that, because thereof,he was being Issued a formal written warning that subjected him, uponany future violation, to immediate discharge In my opinion this can onlybe viewed as a disciplinary activity on the part of Respondent, as ap-posed to mere counseling As counsel for the General Counsel points out,the effect of such a letter was to bypass Respondent's own rules for pro-gressive discipline, and to immediately make Fujihana subject to a strong-er penalty for any future infraction Since that penalty was expresslystated to Include possible discharge I cannot agree with Respondent's po-sition that no discipline was Involved34 See Our Way Inc. 268 NLRB 394 (1983)which would have been used to communicate with all ofthem had each person remained in his own bus Yet, be-cause Fujihana had boarded the bus and therein talked toother employees about the merits of signing a union au-thorization card, he was subjected to discipline Addinginsult to injury, Fujihana's admitted further "wrongdo-ing" in distributing betting slips, a violation of anotherthe Respondent's rules was evidently condoned, for itwas nowhere set forth as a reason for the warning issuedto him Instead, Sylva acknowledged that Fujihana wasissued the letter of counseling, which I have found to bea warning, only because of his attempts to "tongue lash"other employees Into signing union cards at the time heboarded the bus at the 0 K Corral 35Thus, I have no doubt in concluding that Fujihana'sletter of warning was issued based upon a disparate ap-plication of the rule 36 Thus, I shall require that Re-spondent cease and desist from enforcing its no-solicitation/no-distribution rule in a disparate or discrimi-natory fashion, remove the letter of warning from Fuji-hana's personnel files, and assure him that it will not beused against him in the future3 The mass discharge of November 10The facts pertaining to this portion of my conclusionsare set forth in detail elsewhere As I have found, thereis ample evidence in this record to sustain a conclusion,which I make, that employees were engaged in unionand/or protected concerted activities when they engagedin a "stop work" meeting on the morning of November10, 1986 And while I know of no requirement, as Re-spondent suggests there is, that employees give notice oftheir intention to engage in protected, concerted orunion activities, I must say that it is quite evident, basedupon a review of the events leading up to November 10,that employees were acting in concert to protest work-ing conditions, and also to demonstrate support for theUnion As noted earlier, there were a series of meetingsbetween representatives of the Union and Respondenthaving to do with questions surrounding the Union'seffort to organize Respondent's employees An unfairlabor practice charge had been filed by the Union onbehalf of an individual whose supervisor status was sub-sequently placed into question, which, in an exceedinglyclose call, I have found in favor of Respondent Employ-ees had conveyed to various management officials andmembers of the board of directors their displeasure withcertain of Respondent's personnel practices, so much so35 Sylva lamely sought to distinguish the two types of conduct, andclaimed that Fujihana was not disciplined because of the betting slips, byvirtue of the fact that she had never seen them Yet, I must ask, whatfurther proof did she need' Fujihana admitted to her that he had beendistributing betting slips for football games36 My finding of disparate application is based upon what other typesof conversation were permitted within the buses as they awaited assign-ments at the 0 K Corral It is not based on the various and sundry In-stances of commercial activity at Respondent's premises, all of which hadto do with the attempts to demonstrate that Kahilukolo was subjected toillegal discipline by virtue of disparate application of the rule In light ofthe fact that I have been compelled to dismiss those portions of the com-plaint having to do with Kaluhlkolo by virtue of his supervisory status Ihave made no findings with respect to whether or not the rule was en-forced disparately in connection with those commercial activities 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat a member of the board of directors, an eldermember of Michael Kobayashi's family, had instructedhim to make some changes in the management structureof Respondent Employees were called in and warnedabout engaging in distribution or solicitation, and otheremployees were questioned about their activities andsympathiesAs a result, I do not find it difficult to believe that em-ployees became impatient and took matters into theirown hands on November 10 That the Union was itselftaken aback, and surprised, seems to me to be of nomoment The actions of employees were equally protect-ed with or without the Union The employees wereacting in concert to protest, and seek redress of, com-plaints about certain of their wages, hours, and workingconditionsTrue enough, it appears that many of the employeeshad little or no prior knowledge of the "stop work"meeting Nevertheless, when they chose to join fellowemployees and make common cause with them theyplaced themselves within the protective cover of con-certed activities And if the Union was caught off guard,and even if one accepts (which I do not) the alleged evi-dence that it disavowed sanctioning of the employees"stop work" meeting, the Union's position quicklychanged For it was only about 5 hours after the "stopwork" meeting began that the Union showed up and dis-tributed picket signs identifying itself with the "stopwork" meeting, or strike, and helped with its organiza-tionWhile I can appreciate Respondent's desire to avoidsomehow inadvertently granting recognition to theUnion I cannot go further, and agree with Respondent'sposition that the activities of employees were not pro-tected from their outset on November 10 Thus, it seemsto me so obvious as to need no discussion that whenSylva told employees that if they refused to return towork they were terminated Respondent violated Section8(a)(3) as to all employees affected My conclusion re-mains the same whether the employee was merely withinhearing range, or had her remarks addressed to him/herface to face, or who heard of her remarks and still choseto engage in protected concerted or union activities Iconclude that all 36 employees who received letters oftermination several days later were discharged illegally,on account of their having engaged in union and/or pro-tected concerted activities, all in violation of Section8(a)(3) of the Act The names of these employees are asset forth in Appendix C hereto This list, of course, con-forms with the allegation of the complaint, aside fromthe deletion of three found to be supervisors, and oneperson (also a supervisor) whose name was amended outduring the course of the trialI reject Respondent's argument that its letters sent onand after November 17 notifying employees of their ter-mination, should be found to have converted an unfairlabor practice strike into an economic strike, and to haveconstituted offers of unconditional reinstatement, result-ing in the tolling of the backpay obligation I simply readthe letters with far different eyes than Respondent'scounsel No matter how I read the letters I find no offersof reinstatement set forth therein, and it strains credulityto believe that the argument is seriously advanced thatthese letters were sent out in an effort to provide em-ployees with reassurance that Respondent intended tohonor all applicable laws To the contrary, in my opinionthe letters had the natural and intended effect of rein-forcing and ratifying the illegal discharges carried aut bySylva on November 10I The Alleged Violation of Section 8(a)(5) of the ActAs previously set forth herein the parties have stipulat-ed to the appropriate bargaining unit (see sec III, B)Additionally, I have found that a demand for recognitionwas made by the Union in a proper fashion by theUnion's agent, Kellogg, at the Board's offices, whilemeeting there with Respondent's officials at the prehear-ing conference for the representation case I have foundthat DeCosta repeated this demand to Ventura on No-vember 10 Thus, given the massive and serious unfairlabor practices previously found, it would normallyappear that a case such as this would warrant the imposi-tion of a bargaining order, since the severity and breadthof the unfair labor practices make, in my opinion theholding of a fair election exceptionally difficult, if notimpossibleHowever, the result does not follow in this case, be-cause a bargaining order cannot be imposed absent ashowing that the labor organization involved once repre-sented an uncoerced majority of the employees in the af-fected unit at the time that an appropriate demand forrecognition was madeAnd that is plainly impossible here As previouslynoted, in the demonstration of any such majority, author-ization cards are commonly used However, they maynot be used where they have been obtained for the unionby coercive means In this case, many of the Union's carswere obtained in just this fashion, even if unwittinglyFor while it is a very close question, I have found thatKahihikolo was a statutory supervisor at the tune he so-licited and obtained many of the authorization cards Asset forth in the cases cited above, cards obtained by a su-pervisor are generally said to be "tainted" Taking intoaccount the overall background against which Kahihi-kolo solicited cards, including several instances where itwas later claimed, whether credibly or not, that employ-ees feared supervisory retaliation by Kahihikolo if theyfailed to sign the cards I cannot say with any assurancethat this is one of those cases where there has been suffi-cient demonstration that the supervisory participation inthe solicitation and obtaining of authorization cards bythe union was so minimal, and demonstrably so noncoer-cive, as to warrant such cards as the supervisory partici-pation relates to being counted in determining whetherthe Union ever reached majority status Cf Medical In-vestors Assn, 260 NLRB 941 (1982) Thus, I concludethat the rule applies that under no circumstances will theboard issue a nonmajority bargaining order GourmetFoods, 270 NLRB 578 (1984)The parties stipulated that the appropriate unit includ-ed 94 employees as of October 29, and 93 as of Novem-ber 10, both of which are dates upon which I have foundthat the Union demanded recognition from Respondent ' POLYNESIAN HOSPITALITY TOURS251(notwithstanding Ventura's incredible denials of the testi-mony of union agents Kellogg and DeCosta) In an at-tempt to demonstrate an authorization card majority oneither of these dates counsel for the General Counselplaced 58 authorization cards in evidence However, it isclear that not all of these cards can be counted Three ofthem, signed by employees Kepoo, Lanosa, and Ryusaki,were apparently validly obtained, but the employees hadleft their employment with Respondent by October 29Three others were not signed until long after October 29or November 10, i e, those cards belonging to DannyPihana (signed on Christmas Day 1986), Danilo Patlin-grao (signed on December 29, 1986), and William Ke-kuewa (dated by the Board's time stamp in January1987) Finally, while Kekuewa's card has been shown tobe ineffectual in demonstrating majority status because ofits timeliness, his card, together with the two cards ofKahihikolo and Wong, must be excluded because of theirsupervisory statusThus, as I revise counsel for the General Counsel'sarithmetic I conclude that, viewing the evidence in thelight most favorable to counsel for the General Counsel'sposition, the unit consisted of 91 employees as of Octo-ber 29 and 90 employees as of November 10 Then, afterremoving the eight cards mentioned above, counsel ofthe General Counsel is left, at best, with a prima facieshowing of the authenticity of 50 cards in a unit of either91 or 90 employees Therefore, order to demonstrate amajority on either date, she would be required to showthe validity of 46 of the 50 remaining cards in evi-dence" This she cannot do For apart from the ninecards attacked by Respondent, mentioned below, whichwere the subject of evidence from various witnesses,only the cards of employees Pihana, Shnnski, Fujihana,Peneku, Nhome, and Vieira have been shown to be validby the testimony of the employee who purportedlyplaced their signatures thereon All of the remainingcards were authenticated by the testimony Anna Othalt,a union representative, or Kahihikolo 38 Each testifiedthat they had solicited the cards from employees and re-ceived them back from the affected employee, or had re-ceived the card under circumtances indicating that it wasvalid Of this number, 17 were obtained by Kahihikolo97 Respondent raised various questions about the cards of employeesKale Au, Kubiak, Canoes, Pedro Valera, Ronaldo Valera, Fujihana, Ho,Valente, and Kelly However, I am convinced on a review of the evi-dence as a whole that in each case signatures were placed on these cardswith adequate knowledge of the consequences of doing so, and not as theresult of either coercion or misrepresentation Kubiak s testimony on thepoint was shifting and inconsistent to the point of being incredible Ho'stestimony seeking to recant or attack the validity of her own card, aswell as that of Valente and Au, not only fails to show that she or theother employees were unaware of what they were signing and its conse-quences, but also seemed to be the product of buts against the UnionKelly's testimony concerning his own card was obviously the product ofbias and the self interest he had in securing an advanced position with theRespondent Fujihana's testimony, itself, answered any questions aboutthe validity of his card, while the testimony of Ronaldo Valera eventual-ly convinced me that, while his understanding, and that of his father, ofthe meaning of the card may have been less than ideal, It was at leastadequate to conclude that both understood the consequences in signing ItThus, I would reject the challenges to each of these nine cards by Re-spondent38 Normally this method demonstrating a card's authenticity would besufficient See Reeves Bros, 277 NLRB 1568 fn 1(1986)Out of that 17 only one, that of Kali Au, was subse-quently authenticated in my opinion, by the testimony ofHo There are 16 which, in my opinion cannot be count-ed, due to the taint of supervisory participation in theirsolicitation and collection 39Thus counsel for the General Counsel is left with ashowing of only 34 valid cards, 12 short of the requirednumber to demonstrate majority status for the UnionAccordingly, I conclude and find that Respondent hasnot been demonstrated to have violated Section 8(a)(5)of the Act, and that no entry of a bargaining order iswarranted Accordingly, I shall dismiss these portions ofthe complaintJ The Strike was an Unfair Labor Practice StrikeSince I have determine that among the reasons thatemployees initiated the "stop work" protest on Novem-ber 10, 1986, was their perception that an unfair laborpractice had been committed against one who has beenultimately determined to have been a supervisor, but alsoto protect certain activities by management officialswhich were regarded by employees as harassment (suchas the interrogation detailed above and the disparate ap-plication of the no-solicitation/no-distribution rule as itpeitamed to employee Fujihana), I would be inclined tofind that this strike amounted to an unfair labor practicestrike at its outsetHowever, if there were any doubt about the matter itwas resolved by Respondent's own actions By 10o'clock on the morning of November 10, 1986, all of theemployees who failed to abandon their protest had beenillegally discharged in violation of Section 8(a)(3) Inlight of this clear nexus between the strike or "stopwork" meeting, as well as the quick hardening of posi-tions of the parties into a protracted labor dispute inwhich the Union played an obvious part, I have no alter-native but to label this as an unfair labor practice strikeAs previously noted I have found that it was not con-verted back by virtue of any "curing effect" in Respond-ent's letter sent out to the affected employees on orabout November 17, 1986 As stated above, I find nooffers of unconditional reinstatement set forth in thoseletters, and cannot strain hard enough to so construethem Accordingly, I determine that the employees are,and have been, engaged in an unfair labor practice strike,and are entitled to the rights accruing therefrom, includ-ing the right to an unconditional offer of reinstatementfrom Respondent Abilities & Goodwill Inc , 241 NLRB27 (1979)K The Misconduct Issues(1) At the trial Respondent presented evidence in anattempt to demonstrate misconduct on the part of thestrikers away from the picket line of sufficient severity towarrant the withholding of a bargaining order, and toserve as a predicate for the denial of reinstatement rightsof affected employees engaging in strike misconduct In39 These are the cards of employees Doversola, Miyasaka, Tengan,Yeung, Choo, Crowell, Glidden, Ishii, Kanehailua, Nishiyama, Kahue,Tamaru, McShane, Agasid, Tamaru, and Kaahantu - 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgeneral, this evidence consisted of a number of incidentsof violence directed toward Respondent's equipment,with the possibility that it could also entail danger to Re-spondent's employees who chose not to engage in thestrike or to Respondent's passengersSuch conduct obviously occurred, according to theundisputed testimony of Michael Kobayashi, in approxi-mately a dozen instances However, there is no instancein which any of the perpetrators of the conduct could beidentified While I have my suspicions that certain of thestrikers may well have been involved in at least a portionof this conduct, that suspicion is no substitute for proofAnd I find no proof anywhere in the record connectingany striker, any agent of a striker, or any representativeof the Union with such conduct away from the picketline Accordingly, and especially in view of the fact thatno bargaining order has been entered in any event, Ireject this evidence offered by Respondent(2) Additionally, Respondent offered a good deal ofevidence at the trial concerning alleged misconduct of itsstriking employees and representatives of the Union atthe picket line While there was an isolated incident ofthreats to do harm to property, including automobiles ofmanagement officials, either the damage was unprovenor the identity of the person doing it was unproven Ac-cordingly, I must reject this proof as wellThe remainder of the proof came in an attempt by Re-spondent not only to demonstrate that employees hadforfeited rights of reinstatement by virtue of misconduct,but also in an attempt to demonstrate that the "stopwork" meeting and the ensuring picketing did notamount to a protected strike In this connection Re-spondent presented video tape, and testimony concerningvarious incidents on the picket line In general, these in-cidents all concerned what Respondent terms to be con-duct violative of Section 8(b)(1)(b) of the Act, that is, anattempt by employees to secure the removal of Sylva, acollective-bargaining representative of RespondentI accept the evidence of Respondent as demonstratingthat the employees on the picket line were not alwayspolite I agree with Respondent's position that certain ofthe employees, though by no means all, or even a major-ity of them, on the picket line sometimes engaged inshouting at management officials and employees who en-tered Respondent's premises and, in Sylva's case, therewere repeated rude and vulgar references to her as a"bitchHaving done so, I reject Respondent's position thatthis evidence demonstrates that specific strikers eitherlost or forfeited their rights to reinstatement because ofproven misconduct, or that such activity changed thenature of the employees' protests into activity which wasunprotectedI see no proof that there was any charge filed allegingthe violation of Section 8(b)(1)(b) on the part of theUnion Absent that, I know of no provision in the lawholding that an employee, as opposed to a union, mayviolate Section 8(b)(1)(b) of the Act Nor has Respond-ent pointed out any such case in its argument or briefFrom all that appears, Sylva was a source of muchconcern among employees Whether this was due tosexist attitudes, as Respondent claims, or due to her al-leged favoritism and unfair labor practice activities, asthe Union and counsel for the General Counsel claim,seems to me to be of only tangential importance What isimportant, in my opinion, is that there is no instancewhere Respondent has introduced proof tending to dem-onstrate that employees sought to have Sylva removedas Respondent's collective-bargaining representativeTo the contrary, during the course of meetings anddiscussions between employees and management officialsbeginning in early October, employees stated their griev-ances against Sylva At that date no one even referred toher removal as the collective-bargaining representative ofRespondent, and it was Respondent which, itself, inter-jected the concept that the would be transferred to an-other corporation owned by Respondent Weeks Later,with several intervening unfair labor practices havingbeen committed by Sylva, employees were on a picketline and had been discharged by Sylva Thus, while, as Ihave stated, one must concede that employees' conductwas somewhat rude and vulgar, it seems scarcely surpris-ing to me that some of them became angry at her, re-ferred to her as a "bitch," and that some of them yelledthat she should be fired (which is not, in my opinion, thesame thing as demanding her removal as collective-bar-gaining representative)I view the actions of the employees in this case asbeing valid protests of a supervisor's illegal actionsagainst them Such protests, and even protests of the dis-charge of a supervisor, have been held to be lawful andprotected Fibracan Corp, 259 NLRB 161 (1981), andcases citedWhile one can sympathize with Sylva because of therudeness and vulgarity demonstrated toward her, Icannot reach the conclusion that such activity, or anyother misconduct demonstrated in this case by Respond-ent ever reached the level that it would, in my opinion,even come close to removing an employee from the pro-tection of the Act For, I do not see any conduct, andhave had none called to my attention, which wentbeyond the use of epithets, vulgar words, profanity,vulgar gestures, and the likeI am mindful that the Board has restated the appropri-ate standard for determining the reinstatement rights ofemployees in strike-related misconduct Clear Pine Mold-ings, 268 NLRB 1044 (1984) But, even under the stand-ard announced there, I do not believe that it can be rea-sonably concluded what the misconduct here ever roseto a level where it could be said to have reasonablytended to either coerce or intimidate other employees,management officials, or nonemployees While Sylva wasundoubtedly upset over the events that were occurring, Icannot lay all of that sufferings which she experienced atthe door of the alleged misconduct on the part of strik-ing employees It seems reasonable to me to suppose thatthe occurrence of the dispute, by itself, would have ac-counted for a considerable portion of the stress she expe-rienced Additionally, she had doubtlessly been notifiedof management's decision to transfer her, it seems reason-able to believe that a portion of her emotional distressmight have been caused by a sense of humiliation or re-sentment 253Summarizing, I conclude that Respondent's evidenceof misconduct, whether at or away from the picket linehas either not been demonstrated to have been carriedout by any employee or any agent of the Union, or, ininstances where carried out by employees (though forthe most part still unidentified employees) to have risento the level where it could be said to have reasonablytended to interfere with and coerce those against whomit was directed, notably Sylva Accordingly, I find thatRespondent has failed to demonstrate that employeeshave forfeited their right to reinstatement, that the Unionis not entitled to representation rights if it can demon-strate majority support, or that the activities engaged inby employees at the picket line from and after November10, 1986, lost their protected natureCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By interrogating employees, by threatening to dis-charge employees, by inducing employees to abandon astrike, by disciplining an employee for having engaged inunion or concerted, protected activity which it deemedviolative of its rule against solicitation/distribution, andby discharging employees, Respondent have interferedwith, restrained, and coerced employees in violation ofSection 8(a)(1) and (3) of the Act4 The strike engaged in by the employees commenc-ing on November 10, 1986, was caused and/or prolongedby Respondent's unlawful conduct, and thus was anunfair labor practice strike as of November 10, 19865 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2 and 7 of the act6 The Respondent did not violate in any manner otherthan as specified above 40On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, PHT, Inc , d/b/a Polynesian Hospi-tality Tours, Honolulu, Hawaii, its officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a) Interrogating employees, threatening to dischargeemployees, inducing employees to abandon a strike, dis-ciplining employees for engaging in protected concertedor union activities, or discharging employees becausesaid employees have engaged in union or other protectedconcerted activities40 All outstanding motions not ruled upon in the body of this decisionare hereby overruled, with the exception of the respective motions tocovrect the transcript entered by each party As to the motions to correctthe transcript I grant each party's motion41 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section (7) of the Act 422 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer immediate and unconditional reinstatement totheir former positions of employment to those employeesdischarged on November 10, 1986, and make them wholefor any loss of earnings suffered by reason of the unlaw-ful discrimination against them The employees affectedareBernard AdamsJohn KanehailuaGregona AnchetaWilliam KekuewaAlex AntonioJames KusumotoEric AntonioGerald MaoSantiago AntonioAlbert MoeponoAlfonso BocobocJames NhomiMark BordenMitsuo NishiyamJohn CastelloBryan OkimotoJoseph ChaiDamlo PatlmgraoPatrick ChooDouglas PenekuHarold CrowellDaniel PihanaJuan FangonWallace ShnnskiNicholas FosterBruce StupplebeenErnest GliddenHideo TanakaPaul GomesMutsuharu TenganSantiago GrandePedro ValeraJeremiah KaahanuiRonaldo ValeraGeorgeKahoohalahalaRobert V tetraPatrick KahueIf any such employees remain on strike following theoffer of reinstatement, referred to above, Respondentshall place the names of such persons upon a preferentialhiring list and offer them reinstatement as positionsbecome available under the rules generally prescribed fordefining the rights of economic strikers(b)Post at its Honolulu, Hawaii facility copies of theattached notice marked "Appendix A "43 Copies of thenotice on forms provided by the Regional Director forRegion 37 after being signed by Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places, including all places wherenotices to employees are customarily posted Reasonablesteps shall be taken by the Respondent to ensure thatsuch notices are not altered, defaced, or covered by anyother material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply42 I provide for a broad order herein in view of the variety and seven-ty of the unfair labor practices committed by the Respondent, which inmy opinion demonstrate a disregard for the statutory protection affordedemployees by that Act See Ifickmott Foods, 242 NLRB 1357 (1979)43 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT do anything which interferes with thesenghts More specifically we will not discourage member-ship in, or activities on behalf of Hawaii Teamsters andAllied Workers Number 996, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO, or any other labor organization, bydischarging or threatening to discharge employees orotherwise discriminating against them in their hire ortenure of employmentWE WILL NOT interrogate employees about their own,or other employees, union activities, leanings, or sympa-thiesWE WILL NOT attempt to induce employees to aban-don a strikeWE WILL NOT discriminatorily enforce a rule againstdiscussing the Union during working hours or work situ-ations, and you are hereby notified that we rescind theaction we took against Larry Fujihana for having doneso, and have removed all references to such incidentfrom our files and have provided Larry Fujihana withwritten assurances that we have done so and that this in-cident will not be held against him in the future in anywayWE WILL NOT in any other manner interfere with, re-strain, or coerce any of our employees in the exercise ofthe right to self-organization, to join or assist HawaiiTeamsters and Allied Workers Number 996, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO, or any other labororganization, or to bargain collectively through repre-sentatives of their own choice, or to engage in any otherconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain fromany all such activities except to the extent permitted bySection 8(a)(3) of the ActWE WILL offerBernard AdamsPatrick KahueGregona AnchetaJohn KanehailuaAlex AntonioWilliam KekuewaEric AntonioJames KusumotoSantiago AntonioGerald MitoAlfonso BocobocAlbert MoeponoMark BordenJames NhomiJohn CastelloMitsuo NishiyamaJoseph ChaiBryan OkimotoPatrick ChooDarulo PatlingraoHarold CrowellDouglas PenekuJuan FangonDaniel PihanaNicholas FosterWallace ShrinskiErnest GliddenBruce StupplebeenPaul GomesHideo TanakaSantiago GrandeMutsuharu TenganJeremiah KaahanuiPedro ValeraGeorgeKahoohalahalaRonaldo ValeraPatrick KahueRobert Vieiraimmediate, full, and unconditional reinstatement to theirformer positions of employment, without prejudice totheir seniority or other rights and privileges previouslyenjoyed, and, should any such employee(s) still be par-ticipating in a strike against us, we will, at such time assaid employee(s) choose(s) to discontinue striking, imme-diately reinstate him/her or them, as previously set forthWE WILL remove any references to the discharges ofthe employees named above from his or her personnelfiles, or any records maintained by us, and we will notuse his or her discharge or layoff as a basis for anyfuture personnel action against him or her, and WE WILLprovide employees with written assurance that we havedone so and that WE WILL NOT hold such actions againstthem in the futureWE WILL make all the employees named above wholefor any loss of pay he or she may have suffered as aresult of our discrimination against him or her, togetherwith interestPHT, INC D/B/A POLYNESIAN HOSPITAL-ITY TOURSAPPENDIX BWageNameClassificationRates PerHrAdams, BernardDriver1875Agasid, Frederick aka"Fred""Casual" Driver7 50Amosa, Amosa JrDriver5 50Ancheta, GregonoMaintenance Man3 80Ano, JunkoGuide*Piece-RateAntonio, AlexMaintenance6 20Antonio, EricWashperson3 50Antonio, SantiagoWashperson4 15Asato, KayGuidePiece-RateAu, Kasey aka "Kale"Driver5 50Bocoboc, AlfonsoWashperson3 80Borden, MarkDriver9 20Butt, PhilipCoordinator4 50Canosa, JoseDriver8 75Castello, JohnDriver7 50Chai, Joseph K, IIDriver8 75Choo, PatnckDriver8 75 POLYNESIAN HOSPITALITY TOURS255APPENDIX B•ContinuedAPPENDIX B•ContinuedName,ClassificationWageRates Per,HrNameClassificationWageRates PerHrCollins, ElizabethCoordinator545Spellicy, SayokoGuide5 25Crowell, HaroldMaintenance5 85Stupplebeen; Bruce KDriver900Danko, Dina"Casual" GuidePiece-RateSung, ChizukoGuidePiece-RateDias, Manuel akaTabs, James"Casual" Driver5 50"Maney""Casual" Driver5 5bTamura, James"Casual" Driver8 25Doversola, RodneyDriver7 50Tarumi, JeffreyCoordinator5 25Fangon, JuanMaintenance9 95Tamaru, KatsumiDriver890Furusawa, Minoru"Casual" Driver5 50Tanaka, Etta()GuidePiece-RateGlidden, Ernest H, JrDriver5 50Tanaka, Hideo akaGomes, PaulMaintenance9 55"Gary"Driver8 80Grande, SantiagoWashperson3 80Tengan, MutsuharuDriver900Henry, EdwardCoordinator (PCC)927 00/moTsulcayama, EikoGuidePiece-RateHepa, William"Casual" Driver5 50Tsuruda, CliffordAirport Coordinator5 85Ho, HelenDriver5 50Valente, Elsie UDriver5 50Hokama, NatsukoCoordinator1,107 00/moValera, PedroWashperson4 15Ikezawa, Chihli.†Driver8 75Valera, RonaldoWashperson3 70Lame, Setsuko"Casual" GuidePiece-RateVieira, RobertDriver600Ishii, WarrenWashperson3 50Villatora, ElkoGuidePiece-RateKaahanui, Jeremiah akaWada, Tadashi"Casual" Driver8 50"Jerry"Driver8 75Williams, ChiyokoGuidePiece-RateKahoohalahala, GeorgeDriver8 75Winter, KumikoGuidePiece-RateKahue, Patrick KDriver8 75Yamamoto, AkenuGuidePiece-RateKanehailua, John A"Casual" Driver5 50Yamamoto, BessieCoordinator675Kelly, CohnDriver5 50Yasui, KokoGuidePiece-RateKeolanui, Emory, JrDriver9 15Yeung, Hung-YingDriver8 55Kikuchi, Jenny"Casual" DriverPiece-Rate* Piece-Rate Paid by the type of assignmentKobayashi, TatsuyukiDriver8 60Kubiak, MichaelDriver8 95Kusumoto, JamesMaintenance800Lackno, WayneDriver800APPENDIX CLai, JeannieGuide/CoordinatorPiece-RateBernard AdamsPatrick KahueManzanillo, PerfectoMarler, KyokoWashperson"Casual" Guide4 15Piece-RateGregona AnchetaJohn KanehailuaMcShane, DaleDriver8 75Alex AntonioWilliam KekuewaMito, GeraldDriver8 80Eric AntonioJames KusumotoMiyasaka, GreggDriver9 10Santiago AntonioGerald MitoMoepono, AlbertDriver920Alfonso BocobocAlbert MoeponoMoon, Blue"Casual" Driver5 50Mark BordenJames NhonnMonmoto, SewsDriver8 75John CastelloMitsuo NishiyamaMugiya, KazueMyers, CluzukoNhomi, JamesGuideCoordinatorDriverPiece-Rate990 00/mo900Joseph ChaiPatrick ChooBryan OkimotoDamlo PatlingraoNishiyama, MitsuoDriver905Harold CrowellDouglas PenekuNonmoto, SachikoGuidePiece-RateJuan FangonDaniel PihanaNuuhiwa, AlbertDriver9 25Nicholas FosterWallace ShnnskiOkimoto, BryanDriver8 85Ernest GliddenBruce Stupplebeenpasion, FredWashperson3 35Paul GomesHideo TanakaPathngrao, DamloPatubo, EugenePeneku, Douglas KWashpersonDriverDriver3 808 758 85Santiago GrandeJeremiah KaahanuiMutsuharu TenganPedro ValeraPihana, Daniel CDriver8 75GeorgeShmsato, KarlCoordinator900 00/moKahoohalahalaRonaldo ValeraShnnski, WallaceDriver8 80Patrick KahueRobert Vieira